


Exhibit 10.29

 

WELLS FARGO BUSINESS CREDIT

Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

AMOUNT AND TERMS OF THE LINE OF CREDIT

1

 

1.1

Line of Credit; Limitations on Borrowings; Termination Date; Use of Proceeds

1

 

1.2

Borrowing Base; Mandatory Prepayment

2

 

1.3

Procedures for Line of Credit Advances

2

 

1.4

Collection of Accounts and Application to Revolving Note

5

 

1.5

Interest and Interest Related Matters

5

 

1.6

Fees

7

 

1.7

Interest Accrual; Principal and Interest Payments; Computation

9

 

1.8

Termination, Reduction or Non-Renewal of Line of Credit by Company; Notice

10

 

1.9

Letters of Credit

11

 

1.10

Special Account

12

2.

SECURITY INTEREST AND OCCUPANCY OF COMPANY’S PREMISES

12

 

2.1

Grant of Security Interest

12

 

2.2

Notifying Account Debtors and Other Obligors; Collection of Collateral

12

 

2.3

Assignment of Insurance

12

 

2.4

Company’s Premises

13

 

2.5

License

13

 

2.6

Financing Statements

14

 

2.7

Setoff

14

 

2.8

Collateral Related Matters

14

 

2.9

Notices Regarding Disposition of Collateral

14

3.

CONDITIONS PRECEDENT

15

 

3.1

Conditions Precedent to Initial Advance and Issuance of Initial Letter of Credit

15

 

3.2

Additional Conditions Precedent to All Advances and Letters of Credit

15

4.

REPRESENTATIONS AND WARRANTIES

15

5.

COVENANTS

15

 

5.1

Reporting Requirements

15

 

5.2

Financial Covenants

18

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

5.3

Other Liens and Permitted Liens

19

 

5.4

Indebtedness

20

 

5.5

Guaranties

21

 

5.6

Investments and Subsidiaries

21

 

5.7

Dividends and Distributions

21

 

5.8

Salaries

21

 

5.9

Books and Records; Collateral Examination; Inspection and Appraisals

22

 

5.10

Account Verification; Payment of Permitted Liens

22

 

5.11

Compliance with Laws

22

 

5.12

Payment of Taxes and Other Claims

23

 

5.13

Maintenance of Collateral and Properties

23

 

5.14

Insurance

23

 

5.15

Preservation of Existence

24

 

5.16

Delivery of Instruments, etc.

24

 

5.17

Sale or Transfer of Assets; Suspension of Business Operations

24

 

5.18

Consolidation and Merger; Asset Acquisitions

24

 

5.19

Sale and Leaseback

24

 

5.20

Restrictions on Nature of Business

24

 

5.21

Accounting

24

 

5.22

Discounts, etc.

25

 

5.23

Pension Plans

25

 

5.24

Place of Business; Name

25

 

5.25

Constituent Documents

25

 

5.26

Performance by Wells Fargo

25

 

5.27

Wells Fargo Appointed as Company’s Attorney in Fact

25

6.

EVENTS OF DEFAULT AND REMEDIES

25

 

6.1

Events of Default

25

 

6.2

Rights and Remedies

28

 

6.3

Immediate Default and Acceleration

28

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.

MISCELLANEOUS

29

 

7.1

No Waiver; Cumulative Remedies

29

 

7.2

Amendment; Consents and Waivers; Authentication

29

 

7.3

Execution in Counterparts; Delivery of Counterparts

29

 

7.4

Notices, Requests, and Communications; Confidentiality

30

 

7.5

Company Information Reporting; Confidentiality

30

 

7.6

Further Documents

31

 

7.7

Costs and Expenses

32

 

7.8

Indemnity

32

 

7.9

Retention of Company’s Records

33

 

7.10

Binding Effect; Assignment; Complete Agreement

33

 

7.11

Sharing of Information

33

 

7.12

Severability of Provisions

33

 

7.13

Headings

33

 

7.14

Governing Law; Jurisdiction; Venue

33

8.

ARBITRATION

34

 

8.1

Arbitration

34

 

8.2

Governing Rules

34

 

8.3

No Waiver of Provisional Remedies, Self-Help and Foreclosure

34

 

8.4

Arbitrator Qualifications and Powers

34

 

8.5

Discovery

35

 

8.6

Class Proceedings and Consolidations

35

 

8.7

Payment of Arbitration Costs and Fees

35

 

8.8

Miscellaneous

35

 

iii

--------------------------------------------------------------------------------


 

WELLS FARGO BUSINESS CREDIT

Credit and Security Agreement

 

This Credit and Security Agreement (the “Agreement”) is dated February 9, 2009,
and is entered into between Capstone Turbine Corporation, a Delaware corporation
(“Company”), and Wells Fargo Bank, National Association (as more fully defined
in Exhibit A, “Wells Fargo”), acting through its Wells Fargo Business Credit
operating division.

 

RECITALS

 

Company has asked Wells Fargo to provide it with a $10,000,000 revolving line of
credit (the “Line of Credit”) for working capital purposes and to facilitate the
issuance of letters of credit. Wells Fargo is agreeable to meeting Company’s
request, provided that Company agrees to the terms and conditions of this
Agreement.

 

For purposes of this Agreement, capitalized terms not otherwise defined in the
Agreement shall have the meaning given them in Exhibit A.

 

1.             AMOUNT AND TERMS OF THE LINE OF CREDIT

 

1.1          Line of Credit; Limitations on Borrowings; Termination Date; Use of
Proceeds.

 

(a)          Line of Credit and Limitations on Borrowing. Wells Fargo shall make
Advances to Company under the Line of Credit that (i) together with the L/C
Amount and the aggregate outstanding amount of Indebtedness and other
obligations owing under or in connection with the Ex-Im Credit Agreement, shall
not at any time exceed in the aggregate $10,000,000 (the “Maximum Line Amount”),
and (ii) together with the L/C Amount, exceed in the aggregate, the Borrowing
Base limitations described in Section 1.2. Within these limits, Company may
periodically borrow, prepay in whole or in part, and reborrow. Wells Fargo has
no obligation to make an Advance during a Default Period or at any time Wells
Fargo believes that an Advance would result in an Event of Default.

 

(b)         Maturity and Termination Dates. Company may request Advances from
the date that the conditions set forth in Section 3 are satisfied until the
earlier of: (i) February 9, 2012 (the “Maturity Date”), (ii) the date Company
terminates the Line of Credit, or (iii) the date Wells Fargo terminates the Line
of Credit following an Event of Default (the earliest of such dates, the
“Termination Date”)

 

(c)          Use of Line of Credit Proceeds. Company shall use the proceeds of
each Advance and each Letter of Credit for ongoing working capital purposes, to
cover any book overdraft, and to fund accounts payable more than 60 days past
due.

 

(d)         Revolving Note. Company’s obligation to repay Line of Credit
Advances, regardless of how initiated under Section 1.3, shall be evidenced by a
revolving promissory note (as renewed, amended or replaced from time to time,
the “Revolving Note”).

 

1

--------------------------------------------------------------------------------


 

1.2          Borrowing Base; Mandatory Prepayment.

 

(a)          Borrowing Base. The borrowing base (the “Borrowing Base”) is an
amount equal to:

 

(i)           85% or such lesser percentage of Eligible Accounts as Wells Fargo
in its sole discretion may deem appropriate; provided that this rate may be
reduced at any time by Wells Fargo’s in its sole discretion by one percent (1%)
for each percentage point by which Dilution on the date of determination is in
excess of five percent (5.0%), plus

 

(ii)          the lesser of (i) 25% or such lesser percentage of Eligible
Inventory as Wells Fargo in its sole discretion may deem appropriate or
(ii) $1,000,000, plus

 

(iii)         a reserve equal to ten percent (10%) of the aggregate outstanding
amount of Indebtedness and other obligations owing under or in connection with
the Ex-Im Credit Agreement from time to time, less

 

(vi)        the Borrowing Base Reserve, less

 

(v)         Indebtedness (other than Indebtedness constituting “Advances” under
the Ex-Im Credit Agreement) that is not otherwise described in Section 1,
including Indebtedness that Wells Fargo in its sole discretion finds on the date
of determination to be equal to Wells Fargo’s net credit exposure with respect
to any swap, derivative, foreign exchange, hedge, deposit, treasury management
or similar transaction or arrangement extended to Company by Wells Fargo and any
Indebtedness owed by Company to Wells Fargo Merchant Services, L.L.C.

 

(b)         Mandatory Prepayment; Overadvances. If (i) unreimbursed Line of
Credit Advances evidenced by the Revolving Note plus the L/C Amount exceed the
Borrowing Base, or (ii) the sum of the unreimbursed Line of Credit Advances
evidenced by the Revolving Note, the L/C Amount, and the aggregate outstanding
amount of Indebtedness and other obligations owing under or in connection with
the Ex-Im Credit Agreement exceeds the Maximum Line Amount at any time, then
Company shall immediately prepay the Revolving Note in an amount sufficient to
eliminate the excess, and if payment in full of the Revolving Note is
insufficient to eliminate this excess and the L/C Amount continues to exceed the
Borrowing Base, then Company shall deliver cash to Wells Fargo in an amount
equal to the remaining excess for deposit to the Special Account, unless in each
case, Wells Fargo has delivered to Company an Authenticated Record consenting to
the Overadvance prior to its occurrence, in which event the Overadvance shall be
temporarily permitted on such terms and conditions as Wells Fargo in its sole
discretion may deem appropriate, including the payment of additional fees or
interest, or both.

 

1.3          Procedures for Line of Credit Advances.

 

(a)          Advances to Operating Account. Advances shall be credited to
Company’s demand deposit account maintained with Wells Fargo (the “Operating
Account”), unless the parties agree in a Record Authenticated by both of them to
disburse to another account.

 

2

--------------------------------------------------------------------------------


 

(i)           Advances upon Company’s Request. Line of Credit Advances may be
funded upon Company’s request. No request will be deemed received until Wells
Fargo acknowledges receipt, and Company, if requested by Wells Fargo, confirms
the request in an Authenticated Record. Company shall repay all Advances, even
if the Person requesting the Advance on behalf of Company lacked authorization.

 

(A)        Floating Rate Advances. If Company wants a Floating Rate Advance, it
shall make the request no later than 9:00 a.m. Pasadena, California Time on the
Business Day on which it wants the Floating Rate Advance to be funded, which
request shall specify the principal Advance amount being requested.

 

(B)         LIBOR Advances. If Company wants a LIBOR Advance, it shall make the
request no later than 9:00 a.m. Pasadena, California Time three (3) Business
Days prior to the Business Day on which it wants the LIBOR Advance to be funded,
which request shall specify both the principal Advance amount and Interest
Period being requested. No more than five (5) separate LIBOR Advance Interest
Periods may be outstanding at any time under this Agreement and the Ex-Im Credit
Agreement, on a combined basis. Each LIBOR Advance shall be in multiples of
$500,000 and in the minimum amount of at least $500,000. LIBOR Advances are not
available for Advances made through the Loan Manager Service, and shall not be
available during Default Periods.

 

(ii)          Advances through Loan Manager. If Wells Fargo has separately
agreed that Company may use the Wells Fargo Loan Manager service (“Loan
Manager”), Line of Credit Advances will be initiated by Wells Fargo and credited
to the Operating Account as Floating Rate Advances as of the end of each
Business Day in an amount sufficient to maintain an agreed upon ledger balance
in the Operating Account, subject only to Line of Credit availability as
provided in Section 1.1(a). If Wells Fargo terminates Company’s access to Loan
Manager, Company may continue to request Line of Credit Advances as provided in
Section 1.3(a)(i). Wells Fargo shall have no obligation to make an Advance
through Loan Manager during a Default Period, or in an amount in excess of Line
of Credit availability, and may terminate Loan Manager at any time in its sole
discretion.

 

(b)         Protective Advances; Advances to Pay Indebtedness Due. Wells Fargo
may initiate a Floating Rate Advance on the Line of Credit in its sole
discretion for any reason at any time, without Company’s compliance with any of
the conditions of this Agreement, and (i) disburse the proceeds directly to
third Persons in order to protect Wells Fargo’s interest in Collateral or to
perform any of Company’s obligations under this Agreement, or (ii) apply the
proceeds to the amount of any Indebtedness then due and payable to Wells Fargo.

 

(c)          LIBOR Advances.

 

(i)           Funding Line of Credit Advances as LIBOR Advances for Fixed
Interest Periods. Subject to the other terms and conditions of this Agreement,
Company may request a Line of Credit Advance as a LIBOR Advance for one, three,
or six month periods (each period, an “Interest Period”, as more fully defined
in Exhibit A).

 

3

--------------------------------------------------------------------------------


 

(ii)          Procedure for Converting Floating Rate Advances to LIBOR Advances.
Company may request that all or any part of an outstanding Floating Rate Advance
be converted to a LIBOR Advance, provided that no Default Period is in effect,
and that Wells Fargo receives the request no later than 9:00 a.m. Pasadena,
California Time three (3) Business Days prior to the Business Day on which
Company wishes the conversion to become effective. Each request shall
(i) specify the principal amount of the Floating Rate Advance to be converted,
(ii) the Business Day of conversion, and (iii) the Interest Period desired. The
request shall be confirmed in an Authenticated Record if requested by Wells
Fargo. Each conversion to a LIBOR Advance shall be in multiples of $500,000 and
in the minimum amount of at least $500,000.

 

(iii)         Expiring LIBOR Advance Interest Periods. Unless Company requests a
new LIBOR Advance, or prepays an outstanding LIBOR Advance at the expiration of
an Interest Period, Wells Fargo shall convert each LIBOR Advance to a Floating
Rate Advance on the last day of the expiring Interest Period. If no Default
Period is in effect, Company may request that all or part of any expiring LIBOR
Advance be renewed as a new LIBOR Advance, provided that Wells Fargo receives
the request no later than 9:00 a.m. Pasadena, California Time three (3) Business
Days prior to the Business Day that constitutes the first day of the new
Interest Period. Each request shall specify the principal amount of the expiring
LIBOR Advance to be continued and Interest Period desired, and shall be
confirmed in an Authenticated Record if requested by Wells Fargo. Each renewal
of a LIBOR Advance shall be in multiples of $500,000 and in the minimum amount
of at least $500,000.

 

(iv)        Quotation of LIBOR Advance Interest Rates. Wells Fargo shall, with
respect to any request for a new or renewal LIBOR Advance, or the conversion of
a Floating Rate Advance to a LIBOR Advance, provide Company with a LIBOR quote
for each Interest Period identified by Company on the Business Day on which the
request was made, if the request is received by Wells Fargo no later than 9:00
a.m. Pasadena, California Time three (3) Business Days prior to the Business Day
on which Company has requested that the LIBOR Advance be made effective. If
Company does not immediately accept a LIBOR quote, the quoted rate shall expire
and any subsequent request for a LIBOR quote shall be subject to redetermination
by Wells Fargo.

 

(v)         Taxes and Regulatory Costs. Company shall also pay Wells Fargo with
respect to any LIBOR Advance all (i) withholdings, interest equalization taxes,
stamp taxes or other taxes (except income and franchise taxes) imposed by any
domestic or foreign governmental authority that are related to LIBOR, and
(ii) future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, the assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Wells Fargo with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority that are related to LIBOR but not otherwise
included in the calculation of LIBOR. In determining which of these amounts are
attributable to an existing LIBOR Advance, any reasonable allocation made by
Wells Fargo among its operations shall be deemed conclusive and binding.

 

4

--------------------------------------------------------------------------------

 

1.4          Collection of Accounts and Application to Revolving Note.

 

(a)          The Collection Account. Company has granted a security interest to
Wells Fargo in the Collateral, including all Accounts. Except as otherwise
agreed by both parties in an Authenticated Record, all Proceeds of Accounts and
other Collateral, upon receipt or collection, shall be deposited each Business
Day into the Collection Account. Funds so deposited (“Account Funds”) are the
property of Wells Fargo, and may only be withdrawn from the Collection Account
by Wells Fargo for application in accordance with Section 1.4(c) or as otherwise
provided in the Loan Documents or by applicable law.

 

(b)         Payment of Accounts by Company’s Account Debtors. Company shall
instruct all account debtors to make payments either directly to the Lockbox for
deposit by Wells Fargo directly to the Collection Account, or instruct them to
deliver such payments to Wells Fargo by wire transfer, ACH, or other means as
Wells Fargo may direct for deposit to the Collection Account or for direct
application to the Line of Credit. If Company receives a payment or the Proceeds
of Collateral directly, Company will promptly deposit the payment or Proceeds
into the Collection Account. Until deposited, it will hold all such payments and
Proceeds in trust for Wells Fargo without commingling with other funds or
property. All deposits held in the Collection Account shall constitute Proceeds
of Collateral and shall not constitute the payment of Indebtedness.

 

(c)          Application of Payments to Revolving Note. Wells Fargo will
withdraw Account Funds deposited to the Collection Account and pay down
borrowings on the Line of Credit by applying them to the Revolving Note on the
first Business Day following the Business Day of deposit to the Collection
Account, or, if payments are received by Wells Fargo that are not first
deposited to the Collection Account pursuant to any treasury management service
provided to Company by Wells Fargo, such payments shall be applied to the
Revolving Note as provided in the Master Agreement for Treasury Management
Services and the relevant service description.

 

1.5          Interest and Interest Related Matters.

 

(a)          Interest Rates Applicable to Line of Credit. Except as otherwise
provided in this Agreement, the unpaid principal amount of each Line of Credit
Advance evidenced by the Revolving Note shall accrue interest at an annual
interest rate calculated as follows:

 

The “Floating Rate” for Line of Credit Advances = the greater of (i) the Prime
Rate plus the applicable Margin, or (ii) five percent (5.0%), plus the
applicable Margin, which interest rate shall change whenever the Prime Rate
changes, subject to the minimum interest rate floor;

 

Or

 

LIBOR Advance Rate pricing for one, three, or six month fixed rate Interest
Periods: the “LIBOR Advance Rate” for Line of Credit Advances = LIBOR applicable
to the selected Interest Period plus the applicable Margin;

 

5

--------------------------------------------------------------------------------


 

Multiple Advances under the Line of Credit may simultaneously accrue interest at
both the Floating Rate and at the LIBOR Advance Rate, subject to the limitations
of Section 1.3(a)(i)

 

If Borrower’s Net Income for the most recently completed fiscal year is less
than $1.00 for such year, the Margins for the immediately succeeding fiscal year
shall be two and one-half percent (2.5%) per annum for Floating Rate Advances,
and three and one-half percent (3.5%) per annum for LIBOR Advances. If
Borrower’s Net Income for the most recently completed fiscal year equals or
exceeds $1.00 for such year, the Margins for the immediately succeeding fiscal
year shall be two percent (2.0%) per annum for Floating Rate Advances, and three
percent (3.0%) per annum for LIBOR Advances.

 

Each Margin change shall become effective on the first calendar day of the month
following the month of receipt by Wells Fargo of the audited annual financial
statements. If Company fails to timely deliver audited annual financial
statements as agreed, the Margins shall be at the highest level set forth above
and Wells Fargo may notify Company that an Event of Default has occurred and
impose the Default Rate.

 

If amended or restated financial statements would change previously calculated
Margins, or if Wells Fargo determines that any financial statements have
materially misstated Company’s financial condition, then Wells Fargo may, using
the most accurate information available to it, recalculate the financial test or
tests governing the Margins and retroactively reduce or increase the Margins
from the date of receipt of such amended or restated financial statements and
charge Company additional interest (such that Wells Fargo receives the interest
that it should have received under this Agreement if the Company’s financial
condition had been properly reported), which may be imposed on them from the
beginning of the appropriate month to which the previous change has been made or
to the beginning of the month in which any Event of Default has occurred, as
Wells Fargo in its sole discretion deems appropriate.

 

(b)         Minimum Interest Charge. Notwithstanding the other terms of
Section 1.5 to the contrary, and except as limited by the usury savings
provision of Section 1.5(e), Company shall pay Wells Fargo at least $31,000 of
interest each calendar month under this Agreement and the Ex-Im Credit Agreement
following the initial Advance (the “Minimum Interest Charge”) during the term of
this Agreement, and Company shall pay any deficiency between the Minimum
Interest Charge and the amount of interest otherwise payable on the first day of
each month and on the Termination Date. When calculating this deficiency, the
Default Rate set forth in Section 1.5(c), if applicable, shall be disregarded.

 

(c)          Default Interest Rate. Commencing on the day an Event of Default
occurs, through and including the date identified by Wells Fargo in a Record as
the date that the Event of Default has been cured or waived (each such period a
“Default Period”), or during a time period specified in Section 1.8, or at any
time following the Termination Date, in Wells Fargo’s sole discretion and
without waiving any of its other rights or remedies, the principal amount of the
Revolving Note shall bear interest at a rate that is three percent (3.0%) above
the contractual rate set forth in Section 1.5(a) (the “Default Rate”), or any
lesser rate that Wells Fargo may deem appropriate, starting on the first day of
the month in which the Default Period

 

6

--------------------------------------------------------------------------------


 

begins through the last day of that Default Period, or any shorter time period
to which Wells Fargo may agree in an Authenticated Record.

 

(d)         Interest Accrual on Payments Applied to Revolving Note. Payments
received by Wells Fargo shall be applied to the Revolving Note as provided in
Section 1.4(c), but the principal amount paid down shall continue to accrue
interest through the end of the first Business Day following the Business Day
that the payment was applied to the Revolving Note.

 

(e)          Usury. No interest rate shall be effective which would result in a
rate greater than the highest rate permitted by law. Payments in the nature of
interest and other charges made under any Loan Documents or any other document
or agreement described in or related to this Agreement that are later determined
to be in excess of the limits imposed by applicable usury law will be deemed to
be a payment of principal, and the Indebtedness shall be reduced by that amount
so that such payments will not be deemed usurious.

 

1.6          Fees.

 

(a)          Origination Fee. Company shall pay Wells Fargo a one time
origination fee of $150,000, and payable as follows: (i) $105,000 upon execution
of this Agreement by Borrower, which shall be fully earned and payable upon the
execution of this Agreement, and (ii) $45,000 which shall be due and payable on
June           , 2009; provided that any remaining unpaid amount of the
origination fee shall be due and payable in full upon the occurrence of the
earlier of the termination of this Agreement by Borrower or an Event of Default.

 

(b)         Unused Line Fee. Company shall pay Wells Fargo an annual unused line
fee of one-quarter of one percent (0.25%) of the daily average of the Maximum
Line Amount reduced by outstanding Advances, the L/C Amount, and outstanding
“Advances” under the Ex-Im Credit Agreement (the “Unused Amount”), from the date
of this Agreement to and including the Termination Date, which unused line fee
shall be payable monthly in arrears on the first day of each month and on the
Termination Date.

 

(c)          Collateral Exam Fees. Company shall pay Wells Fargo fees in
connection with any collateral exams, audits or inspections conducted by or on
behalf of Wells Fargo at the current rates established from time to time by
Wells Fargo as its collateral exam fees (which fees are currently $125.00 per
hour per collateral examiner), together with all actual out-of-pocket costs and
expenses incurred in conducting any collateral examination or inspection.

 

(d)         Collateral Monitoring Fees. Company shall pay Wells Fargo a fee
rates established from time to time by Wells Fargo as its Collateral monitoring
fees (which fees include an initial fee of $2,000 and monthly fees which are
currently $600 per month), due and payable monthly in advance on the first day
of the month and on the Termination Date.

 

(e)          Line of Credit Termination and/or Reduction Fees. If (i) Wells
Fargo terminates the Line of Credit during a Default Period, (ii) Company
terminates or reduces the Line of Credit on a date prior to the Maturity Date,
(iii) Company terminates or reduces the Line of Credit on the Maturity Date in
accordance with Section 1.8(b), or (iv) Company and Wells Fargo agree to reduce
the Maximum Line Amount, then Company shall pay Wells Fargo as

 

7

--------------------------------------------------------------------------------


 

liquidated damages a termination or reduction fee in an amount equal to a
percentage of the Maximum Line Amount (or the reduction of the Maximum Line
Amount, as the case may be) calculated as follows: (A) three percent (3.0%) if
the termination or reduction occurs on or before the first anniversary of the
first Line of Credit Advance; (B) two percent (2.0%) if the termination or
reduction occurs after the first anniversary of the first Line of Credit
Advance, but on or before the second anniversary of the first Line of Credit
Advance; and (C) one percent (1.0%) if the termination or reduction occurs after
the second anniversary of the first Line of Credit Advance.

 

(f)          Overadvance Fees. Company shall pay a $500 Overadvance fee for each
day that an Overadvance exists which was not agreed to by Wells Fargo in an
Authenticated Record prior to its occurrence; provided that Wells Fargo’s
acceptance of the payment of such fees shall not constitute either consent to
the Overadvance or waiver of the resulting Event of Default. Company shall pay
additional Overadvance fees and interest in such amounts and on such terms as
Wells Fargo in its sole discretion may consider appropriate for any Overadvance
to which Wells Fargo has specifically consented in an Authenticated Record prior
to its occurrence.

 

(g)         Treasury Management Fees. Company will pay service fees to Wells
Fargo for treasury management services provided pursuant to the Master Agreement
for Treasury Management Services or any other agreement entered into by the
parties, in the amount prescribed in Wells Fargo’s current service fee schedule.

 

(h)         Letter of Credit Fees. Company shall pay a fee with respect to each
Letter of Credit issued by Wells Fargo of one and one-half percent (1.5%) of the
aggregate undrawn amount of the Letter of Credit (the “Aggregate Face Amount”)
accruing daily from and including the date the Letter of Credit is issued until
the date that it either expires or is returned, which shall be payable monthly
in arrears on the first day of each month and on the date that the Letter of
Credit either expires or is returned; and following an Event of Default, this
fee shall increase to four and one-half percent (4.5%) of the Aggregate Face
Amount, commencing on the first day of the month in which the Default Period
begins and continuing through the last day of such Default Period, or any
shorter time period that Wells Fargo in its sole discretion may deem
appropriate, without waiving any of its other rights and remedies.

 

(i)           Letter of Credit Administrative Fees. Company shall pay all
administrative fees charged by Wells Fargo in connection with the honoring of
drafts under any Letter of Credit, and any amendments to or transfers of any
Letter of Credit, and any other activity with respect to the Letters of Credit
at the current rates published by Wells Fargo for such services rendered on
behalf of its customers generally.

 

(j)           Other Fees and Charges. Wells Fargo may impose additional fees and
charges during a Default Period for (i) waiving an Event of Default, or (ii) the
administration of Collateral by Wells Fargo. All such fees and charges shall be
imposed at Wells Fargo’s sole discretion following oral notice to Company on
either an hourly, periodic, or flat fee basis, and in lieu of or in addition to
imposing interest at the Default Rate, and Company’s request for an Advance
following such notice shall constitute Company’s agreement to pay such fees and
charges.

 

8

--------------------------------------------------------------------------------


 

(k)          Termination and Prepayment Fees Following Refinance by a Wells
Fargo Regional Commercial Banking Group. If after June                     ,
2010, the Line of Credit is refinanced by a Wells Fargo Regional Commercial
Banking Office and this Agreement is terminated, such refinancing will not be
deemed a termination or prepayment resulting in the payment of termination
and/or prepayment fees, or LIBOR Advance breakage fees, provided that Company
agrees, at the time of transfer, to the payment of comparable fees in an amount
not less than that set forth in this Agreement, in the event that any facilities
extended under this Agreement are terminated early or prepaid after the
transfer.

 

(1)          LIBOR Advance Breakage Fees. Company may prepay any Revolving Note
LIBOR Advance at any time in any amount, whether voluntarily or by acceleration;
provided, however, that if the LIBOR Advance is prepaid, Company shall pay Wells
Fargo upon demand a LIBOR Advance breakage fee equal to the sum of the
discounted monthly differences for each month from the month of prepayment
through the month in which such Interest Period matures, calculated as follows
for each such month:

 

(i)           Determine the amount of interest which would have accrued each
month on the amount prepaid at the interest rate applicable to such amount had
it remained outstanding until the last day of the applicable Interest Period.

 

(ii)          Subtract from the amount determined in (i) above the amount of
interest which would have accrued for the same month on the amount prepaid for
the remaining term of such Interest Period at LIBOR in effect on the date of
prepayment for new loans made for such term in a principal amount equal to the
amount prepaid.

 

(iii)         If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.

 

Company acknowledges that prepayment of the Revolving Note may result in Wells
Fargo incurring additional costs, expenses or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses or liabilities.
Company agrees to pay the above-described LIBOR Advance breakage fee and agrees
that this amount represents a reasonable estimate of the LIBOR Advance breakage
costs, expenses and/or liabilities of Wells Fargo.

 

1.7          Interest Accrual; Principal and Interest Payments; Computation.

 

(a)          Interest Payments and Interest Accrual. Accrued and unpaid interest
under the Revolving Note on Floating Rate Advances shall be due and payable on
the first day of each month (each an “Interest Payment Date”) and on the
Termination Date, and shall be paid in the manner provided in Section 1.4(c).
Interest shall accrue from the most recent date to which interest has been paid
or, if no interest has been paid, from the date of Advance to the Interest
Payment Date. Interest accruing on any LIBOR Advance shall be due and payable on
the last day of the applicable Interest Period and on the Termination Date;
provided, however, for Interest Periods in excess of one month, interest shall
nevertheless be due and payable monthly on the last day of each month, and on
the last day of the Interest Period.

 

9

--------------------------------------------------------------------------------


 

(b)         Payment of Revolving Note Principal. The principal amount of the
Revolving Note shall be paid from time to time as provided in this Agreement,
and shall be fully due and payable on the Termination Date.

 

(c)          Payments Due on Non-Business Days. If an Interest Payment Date or
the Termination Date falls on a day which is not a Business Day, payment shall
be made on the next Business Day, and interest shall continue to accrue during
that time period.

 

(d)         Computation of Interest and Fees. Interest accruing on the unpaid
principal amount of the Revolving Note and fees payable under this Agreement
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

 

(e)          Liability Records. Wells Fargo shall maintain accounting and
bookkeeping records of all Advances and payments under the Line of Credit and
all other Indebtedness due to Wells Fargo in such form and content as Wells
Fargo in its sole discretion deems appropriate. Wells Fargo’s calculation of
current Indebtedness shall be presumed correct unless proven otherwise by
Company. Upon Wells Fargo’s request, Company will admit and certify in a Record
the exact principal balance of the Indebtedness that Company then believes to be
outstanding. Any billing statement or accounting provided by Wells Fargo shall
be conclusive and binding unless Company notifies Wells Fargo in a detailed
Record of its intention to dispute the billing statement or accounting within 30
days of receipt.

 

1.8          Termination, Reduction or Non-Renewal of Line of Credit by Company;
Notice.

 

(a)          Termination or Reduction by Company after Advance Notice. Company
may terminate or reduce the Line of Credit at any time prior to the Maturity
Date, if it (i) delivers an Authenticated Record notifying Wells Fargo of its
intentions at least sixty (60) days prior to the proposed Termination Date,
(ii) pays Wells Fargo the termination or reduction fee set forth in
Section 1.6(e), and (iii) pays the Indebtedness in full or down to the reduced
Maximum Line Amount. Any reduction in the Maximum Line Amount shall be in
multiples of $500,000, with a minimum reduction of at least $500,000.

 

(b)         Termination or Reduction by Company without Advance Notice. If
Company fails to deliver Wells Fargo timely notice of its intention to terminate
the Line of Credit or reduce the Maximum Line Amount as provided in
Section 1.8(a), Company may nevertheless terminate the Line of Credit or reduce
the Maximum Line Amount and pay the Indebtedness in full or down to the reduced
Maximum Line Amount if it (i) pays the termination fee set forth in
Section 1.6(e), and (ii) pays additional interest for each day that the notice
was short of the required sixty (60) days notice, which interest shall be in an
amount that is equal to the greater of (A) interest calculated at the Default
Rate based on the Borrower’s average borrowings under the Line of Credit for the
two (2) months prior to the date that Wells Fargo receives delivery of an
Authenticated Record giving it actual notice of Company’s intention to terminate
or reduce the Line of Credit, or (B) the unused line fee for the three
(3) months prior to the date that Wells Fargo receives delivery of an
Authenticated Record giving it actual notice of Company’s intention to terminate
or reduce the Line of Credit, calculated as provided in Section 1.7(b) of this
Agreement.

 

10

--------------------------------------------------------------------------------


 

(c)          Non-Renewal by Company; Notice. If Company does not wish Wells
Fargo to consider renewal of the Line of Credit on the next Maturity Date,
Company shall deliver an Authenticated Record to Wells Fargo at least sixty (60)
days prior to the Maturity Date notifying Wells Fargo of its intention not to
renew. If Company fails to deliver to Wells Fargo such timely notice, then the
Revolving Note shall accrue interest at the Default Rate commencing on the
sixtieth (60th) day prior to the Maturity Date and continuing through the date
that Wells Fargo receives delivery of an Authenticated Record giving it actual
notice of Company’s intention not to renew.

 

1.9          Letters of Credit.

 

(a)          Issuance of Letters of Credit; Amount. Wells Fargo, subject to the
terms and conditions of this Agreement, shall issue, on or after the date that
Wells Fargo is obligated to make its first Advance under this Agreement and
prior to the Termination Date, one or more irrevocable standby or documentary
letters of credit (each, a “Letter of Credit”, and collectively, “Letters of
Credit”) for Company’s account. Wells Fargo will not issue any Letter of Credit
if the face amount of the Letter of Credit would exceed the lesser of:
(i) $1,000,000 less the L/C Amount, (ii) the Borrowing Base, less an amount
equal to aggregate unreimbursed Line of Credit Advances plus the L/C Amount, or
(iii) the Maximum Line Amount, less an amount equal to the aggregate
unreimbursed Line of Credit Advances, plus the L/C Amount, plus the aggregate
unreimbursed “Advances” under the Ex-Im Credit Agreement. Wells Fargo has
previously issued Letter of Credit number NZS606899 for Company’s account in
favor of Sinopec in the amount of $32,415.00 (the “Existing Letter of Credit”),
which is secured by cash in the account number 4121616924 of Borrower. The
Existing Letter of Credit shall be deemed issued under this Agreement.

 

(b)         Additional Letter of Credit Documentation. Prior to requesting
issuance of a Letter of Credit, Company shall first execute and deliver to Wells
Fargo a Standby Letter of Credit Agreement or a Commercial Letter of Credit
Agreement, as applicable, an L/C Application, and any other documents that Wells
Fargo may request, which shall govern the issuance of the Letter of Credit and
Company’s obligation to reimburse Wells Fargo for any related Letter of Credit
draws (the “Obligation of Reimbursement”).

 

(c)          Expiration. No Letter of Credit shall be issued that has an expiry
date that is later than one (1) year from the date of issuance, or the Maturity
Date in effect on the date of issuance, whichever is earlier.

 

(d)         Obligation of Reimbursement During Default Periods. If Company is
unable, due to the existence of a Default Period or for any other reason, to
obtain an Advance to pay any Obligation of Reimbursement, Company shall pay
Wells Fargo on demand and in immediately available funds, the amount of the
Obligation of Reimbursement together with interest, accrued from the date
presentment of the underlying draft until reimbursement in full at the Default
Rate. Wells Fargo is authorized, alternatively and in its sole discretion, to
make an Advance in an amount sufficient to discharge the Obligation of
Reimbursement and pay all accrued but unpaid interest and fees with respect to
the Obligation of Reimbursement.

 

11

--------------------------------------------------------------------------------


 

1.10      Special Account.  If the Line of Credit is terminated for any reason
while a Letter of Credit is outstanding, or if after prepayment of the Revolving
Note the L/C Amount continues to exceed the Borrowing Base, then Company shall
promptly pay Wells Fargo in immediately available funds for deposit to the
Special Account, an amount equal, as the case may be, to either (a) the L/C
Amount plus any anticipated fees and costs, or (b) the amount by which the L/C
Amount exceeds the Borrowing Base. If Company fails to pay these amounts
promptly, then Wells Fargo may in its sole discretion make an Advance to pay
these amounts and deposit the proceeds to the Special Account. The Special
Account shall be an interest bearing account maintained with Wells Fargo or any
other financial institution acceptable to Wells Fargo. Wells Fargo may in its
sole discretion apply amounts on deposit in the Special Account to the
Indebtedness. Company may not withdraw amounts deposited to the Special Account
until the Line of Credit has been terminated and all outstanding Letters of
Credit have either been returned to Wells Fargo or have expired and the
Indebtedness has been fully paid.

 

2.             SECURITY INTEREST AND OCCUPANCY OF COMPANY’S PREMISES

 

2.1         Grant of Security Interest. Company hereby pledges, assigns and
grants to Wells Fargo, for the benefit of Wells Fargo and as agent for Wells
Fargo Merchant Services, L.L.C., a Lien and security interest (collectively
referred to as the “Security Interest”) in the Collateral, as security for the
payment and performance of all Indebtedness. Following request by Wells Fargo,
Company shall grant Wells Fargo, for the benefit of Wells Fargo and as agent for
Wells Fargo Merchant Services, L.L.C., a Lien and security interest in all
commercial tort claims that it may have against any Person.

 

2.2         Notifying Account Debtors and Other Obligors; Collection of
Collateral. Wells Fargo may at any time (whether or not a Default Period then
exists) deliver a Record giving an account debtor or other Person obligated to
pay an Account, a General Intangible, or other amount due, notice that the
Account, General Intangible, or other amount due has been assigned to Wells
Fargo for security and must be paid directly to Wells Fargo. Company shall join
in giving such notice and shall Authenticate any Record giving such notice upon
Wells Fargo’s request. After Company or Wells Fargo gives such notice, Wells
Fargo may, but need not, in Wells Fargo’s or in Company’s name, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of, or securing, such Account, General Intangible, or other amount due,
or grant any extension to, make any compromise or settlement with or otherwise
agree to waive, modify, amend or change the obligations (including collateral
obligations) of any account debtor or other obligor. Wells Fargo may, in Wells
Fargo’s name or in Company’s name, as Company’s agent and attorney-in-fact,
notify the United States Postal Service to change the address for delivery of
Company’s mail to any address designated by Wells Fargo, otherwise intercept
Company’s mail, and receive, open and dispose of Company’s mail, applying all
Collateral as permitted under this Agreement and holding all other mail for
Company’s account or forwarding such mail to Company’s last known address.

 

2.3         Assignment of Insurance. As additional security for the
Indebtedness, Company hereby assigns to Wells Fargo and to Wells Fargo Merchant
Services, L.L.C., all rights of Company under every policy of insurance covering
the Collateral and all business records and other documents relating to it, and
all monies (including proceeds and refunds) that may be payable under any
policy, and Company hereby directs the issuer of each policy to pay all such

 

12

--------------------------------------------------------------------------------


 

monies directly to Wells Fargo. At any time, whether or not a Default Period
then exists, Wells Fargo may (but need not), in Wells Fargo’s or Company’s name,
execute and deliver proofs of claim, receive payment of proceeds and endorse
checks and other instruments representing payment of the policy of insurance,
and adjust, litigate, compromise or release claims against the issuer of any
policy. Any monies received under any insurance policy assigned to Wells Fargo,
other than liability insurance policies, or received as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid to
Wells Fargo and, as determined by Wells Fargo in its sole discretion, either be
applied to prepayment of the Indebtedness or disbursed to Company under staged
payment terms reasonably satisfactory to Wells Fargo for application to the cost
of repairs, replacements, or restorations which shall be effected with
reasonable promptness and shall be of a value at least equal to the value of the
items or property destroyed.

 

2.4          Company’s Premises.

 

(a)          Wells Fargo’s Right to Occupy Company’s Premises. Company hereby
grants to Wells Fargo the right, at any time during a Default Period and without
notice or consent, to take exclusive possession of all locations where Company
conducts its business or has any rights of possession, including the locations
described on Exhibit B (the “Premises”), until the earlier of (i) payment in
full and discharge of all Indebtedness and termination of the Line of Credit, or
(ii) final sale or disposition of all items constituting Collateral and delivery
of those items to purchasers.

 

(b)         Wells Fargo’s Use of Company’s Premises. Wells Fargo may use the
Premises to store, process, manufacture, sell, use, and liquidate or otherwise
dispose of items that are Collateral, and for any other incidental purposes
deemed appropriate by Wells Fargo in good faith.

 

(c)          Company’s Obligation to Reimburse Wells Fargo. Wells Fargo shall
not be obligated to pay the Company rent or other compensation for the
possession or use of any Premises, but if Wells Fargo elects to pay rent or
other compensation to the owner of any Premises in order to have access to the
Premises, then Company shall promptly reimburse Wells Fargo all such amounts, as
well as all taxes, fees, charges and other expenses at any time payable by Wells
Fargo with respect to the Premises by reason of the execution, delivery,
recordation, performance or enforcement of any terms of this Agreement.

 

2.5          License. Without limiting the generality of any other Security
Document, Company hereby grants to Wells Fargo a non-exclusive, worldwide and
royalty-free license to use or otherwise exploit all Intellectual Property
Rights of Company for the purpose of: (a) completing the manufacture of any
in-process materials during any Default Period so that such materials become
saleable Inventory, all in accordance with the same quality standards previously
adopted by Company for its own manufacturing and subject to Company’s reasonable
exercise of quality control; and (b) selling, leasing or otherwise disposing of
any or all Collateral during any Default Period.

 

13

--------------------------------------------------------------------------------

 

2.6                   Financing Statements.

 

(a)     Authorization to File. Company authorizes Wells Fargo to file financing
statements describing Collateral to perfect Wells Fargo’s Security Interest in
the Collateral, and Wells Fargo may describe the Collateral as “all personal
property” or “all assets” or describe specific items of Collateral including
commercial tort claims as Wells Fargo may consider necessary or useful to
perfect the Security Interest. All financing statements filed before the date of
this Agreement to perfect the Security Interest were authorized by Company and
are hereby re-authorized. Following the termination of the Line of Credit and
payment of all Indebtedness, Wells Fargo shall, at Company’s expense and within
the time periods required under applicable law, release or terminate any filings
or other agreements that perfect the Security Interest.

 

(b)     Termination. Wells Fargo shall, at Company’s expense, release or
terminate any filings or other agreements that perfect the Security Interest,
provided that there are no suits, actions, proceedings or claims pending or
threatened against any Indemnitee under this Agreement with respect to any
Indemnified Liabilities, upon Wells Fargo’s receipt of the following, in form
and content satisfactory to Wells Fargo: (i) cash payment in full of all
Indebtedness and a completed performance by Company with respect to its other
obligations under this Agreement, (ii) evidence that the commitment of Wells
Fargo to make Advances under the Line of Credit or under any other facility with
Company has been terminated, (iii) a release of all claims against Wells Fargo
by Company relating to Wells Fargo’s performance and obligations under the Loan
Documents, and (iv) an agreement by Company, any Guarantor, and any new lender
to Company to indemnify Wells Fargo for any payments received by Wells Fargo
that are applied to the Indebtedness as a final payoff that may subsequently be
returned or otherwise not paid for any reason.

 

2.7                  Setoff. Wells Fargo may at any time, in its sole discretion
and without demand or notice to anyone, setoff any liability owed to Company by
Wells Fargo against any Indebtedness, whether or not due.

 

2.8                  Collateral Related Matters. This Agreement does not
contemplate a sale of Accounts or chattel paper, and, as provided by law,
Company is entitled to any surplus and shall remain liable for any deficiency.
Wells Fargo’s duty of care with respect to Collateral in its possession (as
imposed by law) will be deemed fulfilled if it exercises reasonable care in
physically keeping such Collateral, or in the case of Collateral in the custody
or possession of a bailee or other third Person, exercises reasonable care in
the selection of the bailee or third Person, and Wells Fargo need not otherwise
preserve, protect, insure or care for such Collateral. Wells Fargo shall not be
obligated to preserve rights Company may have against prior parties, to
liquidate the Collateral at all or in any particular manner or order or apply
the Proceeds of the Collateral in any particular order of application. Wells
Fargo has no obligation to clean-up or prepare Collateral for sale. Company
waives any right it may have to require Wells Fargo to pursue any third Person
for any of the Indebtedness.

 

2.9                  Notices Regarding Disposition of Collateral. If notice to
Company of any intended disposition of Collateral or any other intended action
is required by applicable law in a particular situation, such notice will be
deemed commercially reasonable if given in the manner specified in Section 7.4
at least ten calendar days before the date of intended disposition or other
action.

 

14

--------------------------------------------------------------------------------


 

3.           CONDITIONS PRECEDENT

 

3.1          Conditions Precedent to Initial Advance and Issuance of Initial
Letter of Credit. Wells Fargo’s obligation to make the initial Advance or issue
the first Letter of Credit shall be subject to the condition that Wells Fargo
shall have received this Agreement and each of the Loan Documents, and any
document, agreement, or other item described in or related to this Agreement,
and all fees and information described in Exhibit C, executed and in form and
content satisfactory to Wells Fargo.

 

3.2          Additional Conditions Precedent to All Advances and Letters of
Credit. Wells Fargo’s obligation to make any Advance (including the initial
Advance) or issue any Letter of Credit shall be subject to the further
additional conditions: (a) that the representations and warranties described in
Exhibit D are correct on the date of the Advance or the issuance of the Letter
of Credit, except to the extent that such representations and warranties relate
solely to an earlier date; and (b) that no event has occurred and is continuing,
or would result from the requested Advance or issuance of the Letter of Credit
that would result in an Event of Default.

 

4.           REPRESENTATIONS AND WARRANTIES

 

To induce Wells Fargo to enter into this Agreement, Company makes the
representations and warranties described in Exhibit D. Any request for an
Advance will be deemed a representation by Company that all representations and
warranties described in Exhibit D are true, correct, and complete as of the time
of the request, unless they relate exclusively to an earlier date. Company shall
promptly deliver a Record notifying Wells Fargo of any change in circumstance
that would affect the accuracy of any representation or warranty, unless the
representation and warranty specifically relates to an earlier date.

 

5.           COVENANTS

 

So long as the Indebtedness remains unpaid, or the Line of Credit has not been
terminated, Company shall comply with each of the following covenants, unless
Wells Fargo shall consent otherwise in an Authenticated Record delivered to
Company.

 

5.1          Reporting Requirements. Company shall deliver to Wells Fargo the
following information, compiled where applicable using GAAP consistently
applied, in form and content acceptable to Wells Fargo:

 

(a)           Annual Financial Statements. As soon as available and in any event
within ninety (90) days after Company’s fiscal year end, Company’s audited
financial statements prepared by an independent certified public accountant
acceptable to Wells Fargo, which shall include Company’s balance sheet, income
statement, and statement of retained earnings and cash flows prepared, if
requested by Wells Fargo, on a consolidated and consolidating basis to include
Company’s Subsidiaries. The annual financial statements shall be accompanied by
a certificate (the “Compliance Certificate”) in the form of Exhibit E that is
signed by Company’s chief financial officer. Each Compliance Certificate that
accompanies an annual financial statement shall also be accompanied by
(i) copies of all management letters prepared by Company’s accountants; and
(ii) a report signed by the accountant stating that in making the investigations

 

15

--------------------------------------------------------------------------------


 

necessary to render the opinion, the accountant obtained no knowledge, except as
specifically stated, of any Event of Default under the Agreement, and a detailed
statement, including computations, demonstrating whether or not Company is in
compliance with the financial covenants of this Agreement.

 

(b)             10-Q Financial Reports. As soon as available and in any event
within forty-five (45) days after the end of each fiscal quarter of Company,
Company’s 10-Q financial reports filed with the Securities and Exchange
Commission. This requirement may be satisfied by Company by posting a link to
the filing on the Company’s publicly-accessible website.

 

(c)             Monthly Financial Statements. As soon as available and in any
event within thirty (30) days after the end of each month, a Company prepared
balance sheet, income statement, and statement of retained earnings prepared for
that month and for the year–to-date period then ended, prepared, if requested by
Wells Fargo, on a consolidated and consolidating basis to include Company’s
Subsidiaries, and stating in comparative form the figures for the corresponding
date and periods in the prior fiscal year, subject to year-end adjustments. The
financial statements shall be accompanied by a Compliance Certificate in the
form of Exhibit E that is signed by Company’s chief financial officer.

 

(d)             Collateral Reports. No later than 20 days after each month end
(or more frequently if Wells Fargo shall request it), detailed agings of
Company’s accounts receivable and accounts payable, an accounts receivable
reconciliation report and a calculation of Company’s Accounts, including an
accounts receivable ineligibility report, Eligible Accounts, Inventory and
Eligible Inventory as of the end of that month or shorter time period requested
by Wells Fargo.

 

(e)             Projections. No later than sixty (60) days prior to each fiscal
year end, Company’s projected balance sheet and income statement and statement
of retained earnings and cash flows for each month of the next fiscal year,
certified as accurate by Company’s chief financial officer and accompanied by a
statement of assumptions and supporting schedules and information. Wells Fargo
acknowledges that such projections are estimates only and not promises of
performance.

 

(f)              Supplemental Reports. Weekly, or more frequently if Wells Fargo
requests, Wells Fargo’s standard form of “daily collateral report”, together
with receivables schedules, collection reports, credit memos, sales reports,
adjustments to accounts receivable and copies of invoices in excess of $100,000,
shipment documents and delivery receipts for goods sold to account debtors in
excess of $100,000.

 

(g)             Customer Lists. On January 1 and July 1 of each calendar year,
an updated customer listing (with contact names and addresses).

 

(h)             Litigation. No later than three (3) Business Days after
discovery, a Record notifying Wells Fargo of any litigation or other proceeding
before any court or governmental agency which seeks a monetary recovery against
Company in excess of $100,000.

 

(i)              Intellectual Property. (i) No later than 30 Business Days after
it acquires material Intellectual Property Rights, a Record notifying Wells
Fargo of Company’s acquisition

 

16

--------------------------------------------------------------------------------


 

of such rights; (ii) except for transfers permitted under Section 5.17, no later
than 15 Business Days before it disposes of material Intellectual Property
Rights, a Record notifying Wells Fargo of Company’s intention to dispose of such
rights, along with copies of all proposed documents and agreements concerning
the disposal of such rights as requested by Wells Fargo; (iii) promptly upon
discovery, a Record notifying Wells Fargo of (A) any Infringement of Company’s
Intellectual Property Rights by any Person, (B) claims that Company is
Infringing another Person’s Intellectual Property Rights and (C) any threatened
cancellation, termination or material limitation of Company’s Intellectual
Property Rights; and (iv) promptly upon receipt, copies of all registrations and
filings with respect to Company’s Intellectual Property Rights.

 

(j)              Defaults. No later than three days after learning of the
probable occurrence of any Event of Default, a Record notifying Wells Fargo of
the Event of Default and the steps being taken by Company to cure the Event of
Default.

 

(k)             Disputes. Promptly upon discovery, a Record notifying Wells
Fargo of (i) any disputes or claims by Company’s customers exceeding $20,000
individually or $75,000 in the aggregate during any fiscal year; (ii) credit
memos not previously reported in Section 5.1(f); and (iii) any goods returned to
or recovered by Company outside of the ordinary course of business or in the
ordinary course of business but with a value in an amount in excess of $50,000.

 

(l)              Changes in Officers and Directors. Promptly following
occurrence, a Record notifying Wells Fargo of any change in the persons
constituting Company’s Officers and Directors.

 

(m)            Collateral. Promptly upon discovery, a Record notifying Wells
Fargo of any loss of or material damage to any Collateral having a fair market
value, individually or in the aggregate, of $50,000 or more, or of any
substantial adverse change in (i) any Collateral having a fair market value,
individually or in the aggregate, of $50,000 or more, or (ii) the prospect of
such Collateral’s payment.

 

(n)             Commercial Tort Claims. Promptly upon discovery, a Record
notifying Wells Fargo of any commercial tort claims in excess of $50,000
individually or $100,000 in the aggregate brought by Company against any Person,
including the name and address of each defendant, a summary of the facts, an
estimate of Company’s damages, copies of any complaint or demand letter
submitted by Company, and such other information as Wells Fargo may reasonably
request.

 

(o)             Reports to Owners. Promptly upon distribution, copies of all
financial statements, reports and proxy statements which Company shall have sent
to its Owners. This requirement may be satisfied by Company by posting a link to
the filings attaching such documents on the Company’s publicly-accessible
website.

 

(p)             Tax Returns of Company. No later than 15 Business Days after
they are required to be filed, copies of Company’s signed and dated state and
federal income tax returns and all related schedules, and copies of any
extension requests.

 

17

--------------------------------------------------------------------------------


 

(q)           Violations of Law. No later than three (3) Business Days after
discovery of any violation, a Record notifying Wells Fargo of Company’s
violation of any law, rule or regulation, the non-compliance with which could
have a Material Adverse Effect on Company.

 

(r)            Pension Plans. (i) Promptly upon discovery, and in any event
within 30 days after Company knows or has reason to know that any Reportable
Event with respect to any Pension Plan has occurred, a Record authenticated by
Company’s chief financial officer notifying Wells Fargo of the Reportable Event
in detail and the actions which Company proposes to take to correct the
deficiency, together with a copy of any related notice sent to the Pension
Benefit Guaranty Corporation; (ii) promptly upon discovery, and in any event
within 10 days after Company fails to make a required quarterly Pension Plan
contribution under Section 412(m) of the IRC, a Record authenticated by
Company’s chief financial officer notifying Wells Fargo of the failure in detail
and the actions that Company will take to cure the failure, together with a copy
of any related notice sent to the Pension Benefit Guaranty Corporation; and
(iii) promptly upon discovery, and in any event within 10 days after Company
knows or has reason to know that it may be liable or may be reasonably expected
to have liability for any withdrawal, partial withdrawal, reorganization or
other event under any Multiemployer Plan under Sections 4201 or 4243 of ERISA, a
Record authenticated by Company’s chief financial officer notifying Wells Fargo
of the details of the event and the actions that Company proposes to take in
response.

 

(s)           Other Reports. From time to time, with reasonable promptness, all
customer lists, receivables schedules, inventory reports, collection reports,
deposit records, equipment schedules, invoices to account debtors, shipment
documents and delivery receipts for goods sold, and such other materials,
reports, records or information as Wells Fargo may request.

 

5.2            Financial Covenants. Company agrees to comply with the financial
covenants described below, which shall be calculated using GAAP consistently
applied, except as they may be otherwise modified by the following capitalized
definitions:

 

(a)           Minimum Book Net Worth. Company shall maintain a Book Net Worth,
determined as of the following test dates, in an amount not less than the amount
set forth for each such test date (numbers appearing between “< >” are
negative):

 

Test Date

 

Minimum Book Net Worth

 

December 31, 2008

 

$

61,000,000

 

January 31, 2009

 

$

57,000,000

 

February 28, 2009

 

$

52,700,000

 

March 31, 2009

 

$

51,000,000

 

April 30, 2009

 

$

48,150,000

 

May 31, 2009

 

$

45,300,000

 

June 30, 2009

 

$

46,500,000

 

July 31, 2009

 

$

43,900,000

 

August 31, 2009

 

$

41,300,000

 

September 30, 2009

 

$

44,450,000

 

October 31, 2009

 

$

42,100,000

 

November 30, 2009

 

$

39,850,000

 

December 31, 2009

 

$

44,600,000

 

January 31, 2010

 

$

42,250,000

 

February 28, 2010

 

$

40,000,000

 

March 31, 2010

 

$

45,150,000

 

 

18

--------------------------------------------------------------------------------


 

(b)           Minimum Net Income. Company shall achieve Net Income, measured on
each of the following test dates described below, for the quarter period ending
on each such test date, Net Income of not less than the amount set forth
opposite each such test date (numbers appearing between “< >” are negative):

 

Test Date

 

Minimum Net Income

 

December 31, 2008

 

$

<10,800,000>

 

March 31, 2009

 

$

<11,000,000>

 

June 30, 2009

 

$

<5,750,000>

 

September 30, 2009

 

$

<3,200,000>

 

December 31, 2009

 

$

<1,000,000>

 

March 31, 2010

 

$

<500,000>

 

 

(c)           Minimum Cash to Unreimbursed Line of Credit Advances Coverage
Ratio. At all times, the sum of the outstanding Advances under the Revolving
Note plus the L/C Amount plus the outstanding “Advances” under the Ex-Im Credit
Agreement shall not exceed eighty percent (80%) of cash and Cash Equivalents of
Company in which Wells Fargo has a perfected first priority security interest.
Compliance with the foregoing covenant shall be reported as Wells Fargo shall
request from time to time in its sole discretion.

 

(d)           Capital Expenditures. Company shall not incur or contract to incur
Capital Expenditures of more than (i) $7,500,000 in the aggregate during
Company’s fiscal year ending March 31, 2009, (ii) $10,000,000 in the aggregate
during Company’s fiscal year ending March 31, 2010, and (iii) zero for each
subsequent year until Company and Wells Fargo agree on limits on Capital
Expenditures for subsequent periods based on Company’s projections for such
periods.

 

5.3            Other Liens and Permitted Liens.

 

(a)           Other Liens; Permitted Liens. Company shall not create, incur or
suffer to exist any Lien upon any of its assets, now owned or later acquired, as
security for any indebtedness, with the exception of the following (each a
“Permitted Lien”; collectively, “Permitted Liens”): (i) In the case of real
property, covenants, restrictions, rights, easements and minor irregularities in
title which do not materially interfere with Company’s business or operations as
presently conducted; (ii) Liens in existence on the date of this Agreement that
are described in Exhibit F and secure indebtedness for borrowed money permitted
under Section 5.4

 

19

--------------------------------------------------------------------------------


 

(iii) The Security Interest and Liens created by the Security Documents;
(iv) Purchase money Liens relating to the acquisition of Equipment not exceeding
the lesser of cost or fair market value, not exceeding $3,000,000 for any one
purchase or $7,000,000 in the aggregate during the fiscal year ending March 31,
2009, and $10,000,000 in the aggregate during the fiscal year ending March 31,
2010, and so long as no Default Period is then in existence and none would exist
because of any such acquisition; (v) liens for taxes not yet due or that are
being contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Company, in
conformity with GAAP; (vi) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like liens arising in the ordinary course of business that
are being contested in good faith by appropriate proceedings; (vii) pledges or
deposits in connection with workers’ compensation, unemployment insurance and
other social security legislation; (viii) deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (ix) liens securing
Indebtedness of Company incurred to finance capital expenditures otherwise
permitted hereunder (and, without limitation, subject to Section 5.2(d) of this
Agreement), provided that (a) such liens shall be created concurrently or within
90 Business Days after the acquisition of the property being financed, (b) such
liens do not at any time encumber any property other than the property financed
by such Indebtedness, and (c) Indebtedness secured by such liens does not cause
or result in an Event of Default; (x) any interest or title of a lessor under
any lease entered into by the Company or any other Subsidiary in the ordinary
course of its business and covering only the assets so leased; and (xi) liens
that are junior in priority to Wells Fargo’s liens on the Collateral that arise
from judgments and attachments in connection with court proceedings provided
that the attachment or enforcement of such liens would not result in an Event of
Default hereunder and such liens are being contested in good faith by
appropriate proceedings, adequate reserves have been set aside and no material
Collateral is subject to a material risk of loss or forfeiture and the claims in
respect of such liens are fully covered by insurance (subject to ordinary and
customary deductibles) and a stay of execution pending appeal or proceeding for
review is in effect.

 

(b)           Financing Statements. Company shall not authorize the filing of
any financing statement by any Person as Secured Party with respect to any of
Company’s assets, other than (i) filings by Wells Fargo and (ii) filings in
connection with Permitted Liens. Company shall not amend any financing statement
filed by Wells Fargo as Secured Party except as permitted by law.

 

5.4            Indebtedness. Company shall not incur, create, assume or permit
to exist any indebtedness or liability on account of deposits or letters of
credit issued on Company’s behalf, or advances or any indebtedness for borrowed
money of any kind, whether or not evidenced by an instrument, except:
(a) Indebtedness described in this Agreement and the Ex-Im Credit Agreement;
(b) indebtedness of Company described in Exhibit F, and extensions and
refinancings thereof (so long as the principal amount thereof is not increased,
the maturity date is not shortened, the average life is not shortened, no
additional mandatory prepayments or sinking fund payments are required and the
cash payment portion of the interest due on any such Indebtedness is not
increased); (c) indebtedness secured by Permitted Liens; (d) Indebtedness

 

20

--------------------------------------------------------------------------------


 

constitution guaranties permitted by Section 5.5 hereof; and (e) Indebtedness
constituting Subordinated Debt not to exceed $7,500,000 in the aggregate
outstanding at any time.

 

5.5          Guaranties. Company shall not assume, guarantee, endorse or
otherwise become directly or contingently liable for the obligations of any
Person (collectively, “Guarantee Obligations”), except: (a) the endorsement of
negotiable instruments by Company for deposit or collection or similar
transactions in the ordinary course of business; (b) guaranties, endorsements
and other direct or contingent liabilities in connection with the obligations of
other Persons in existence on the date of this Agreement and described in
Exhibit F; (c) Guarantee Obligations in respect of performance bonds, surety
bonds, appeal bonds or custom bonds required in the ordinary course of business
or in connection with the enforcement of rights or claims of Company or in
connection with judgments that do not result in an Event of Default; and
(d) Guarantee Obligations in the form of endorsements in the ordinary course of
business of negotiable instruments for deposit or collection.

 

5.6         Investments and Subsidiaries. Company shall not make or permit to
exist any loans or advances to, or make any investment or acquire any interest
whatsoever in, any Person or Affiliate, including any partnership or joint
venture, nor purchase or hold beneficially any stock or other securities or
evidence of indebtedness of any Person or Affiliate, except:

 

(a)              Investments in direct obligations of the United States of
America or any of its political subdivisions whose obligations constitute the
full faith and credit obligations of the United States of America and have a
maturity of one year or less, commercial paper issued by U.S. corporations rated
“A-1” or “A-2” by Standard & Poor’s Ratings Services or “P-1” or “P-2” by
Moody’s Investors Service or certificates of deposit or bankers’ acceptances
having a maturity of one year or less issued by members of the Federal Reserve
System having deposits in excess of $100,000,000 (which certificates of deposit
or bankers’ acceptances are fully insured by the Federal Deposit Insurance
Corporation);

 

(b)              Travel advances or loans to Company’s Officers and employees
not exceeding at any one time an aggregate of $25,000;

 

(c)              Prepaid rent not exceeding one month or security deposits; and

 

(d)              Current investments in those Subsidiaries in existence on the
date of this Agreement which are identified on Exhibit D.

 

5.7         Dividends and Distributions. Company shall not declare or pay any
dividends (other than dividends payable solely in stock of Company) on any class
of its stock, or make any payment on account of the purchase, redemption or
retirement of any shares of its stock, or other securities or evidence of its
indebtedness or make any distribution regarding its stock, either directly or
indirectly.

 

5.8         Salaries. [INTENTIONALLY OMITTED].

 

21

--------------------------------------------------------------------------------

 

5.9                               Books and Records; Collateral Examination;
Inspection and Appraisals.

 

(a)                                  Books and Records; Inspection. Company
shall keep complete and accurate books and records with respect to the
Collateral and Company’s business and financial condition and any other matters
that Wells Fargo may reasonably request, in accordance with GAAP. Company shall
permit any employee, attorney, accountant or other agent of Wells Fargo to
audit, review, make extracts from and copy any of its books and records at any
time during ordinary business hours, and to discuss Company’s affairs with any
of its Directors, Officers, employees, Owners or agents.

 

(b)                                 Authorization to Company’s Agents to Make
Disclosures to Wells Fargo. Company authorizes all accountants and other Persons
acting as its agent to disclose and deliver to Wells Fargo’s employees,
accountants, attorneys and other Persons acting as its agent, at Company’s
expense, all financial information, books and records, work papers, management
reports and other information in their possession regarding Company.

 

(c)                                  Collateral Exams and Inspections. Company
shall permit Wells Fargo’s employees, accountants, attorneys or other Persons
acting as its agent, to examine and inspect any Collateral or any other property
of Company at any time during ordinary business hours.

 

(d)                                 Collateral Appraisals. Wells Fargo may also
obtain, from time to time, at Company’s expense, an appraisal of Company’s
Collateral, by an appraiser acceptable to Wells Fargo in its sole discretion.

 

5.10                        Account Verification; Payment of Permitted Liens.

 

(a)                                  Account Verification. Wells Fargo or its
agents may (i) contact account debtors and other obligors at any time to verify
Company’s Accounts; and (ii) require Company to send requests for verification
of Accounts or send notices of assignment of Accounts to account debtors and
other obligors.

 

(b)                                 Covenant to Pay Permitted Liens. Company
shall pay when due, subject to applicable cure periods, each account payable due
to any Person holding a Permitted Lien (as a result of such payable) on any
Collateral.

 

5.11                        Compliance with Laws.

 

(a)                                  General Compliance with Applicable Law; Use
of Collateral. Company shall (i) comply, and cause each Subsidiary to comply,
with the requirements of applicable laws and regulations, the non-compliance
with which would have a Material Adverse Effect on its business or its financial
condition and (ii) use and keep the Collateral, and require that others use and
keep the Collateral, only for lawful purposes, without violation of any federal,
state or local law, statute or ordinance.

 

(b)                                 Compliance with Federal Regulatory Laws.
Company shall (i) prohibit, and cause each Subsidiary to prohibit, any Person
that is an Owner or Officer from being listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders, (ii) not permit the proceeds of the Line of
Credit or any other financial

 

22

--------------------------------------------------------------------------------


 

accommodation extended by Wells Fargo to be used in any way that violates any
foreign asset control regulations of OFAC or other applicable law, (iii) comply,
and cause each Subsidiary to comply, with all applicable Bank Secrecy Act laws
and regulations, as amended from time to time, and (iv) otherwise comply with
the USA Patriot Act and Wells Fargo’s related policies and procedures.

 

(c)                                  Compliance with Environmental Laws. Company
shall (i) comply, and cause each Subsidiary to comply, with the requirements of
applicable Environmental Laws and obtain and comply with all permits, licenses
and similar approvals required by them, and (ii) not generate, use, transport,
treat, store or dispose of any Hazardous Substances in such a manner as to
create any material liability or obligation under the common law of any
jurisdiction or any Environmental Law.

 

5.12                        Payment of Taxes and Other Claims. Company shall pay
or discharge, when due, and cause each Subsidiary to pay or discharge, when due,
(a) all taxes, assessments and governmental charges levied or imposed upon it or
upon its income or profits, upon any properties belonging to it (including the
Collateral) or upon or against the creation, perfection or continuance of the
Security Interest, prior to the date on which penalties attach, (b) all federal,
state and local taxes required to be withheld by it, and (c) all lawful claims
for labor, materials and supplies which, if unpaid, might by law become a Lien
upon any properties of Company, although Company shall not be required to pay
any such tax, assessment, charge or claim whose amount, applicability or
validity is being contested in good faith by appropriate proceedings and for
which proper reserves have been made.

 

5.13                        Maintenance of Collateral and Properties.

 

(a)                                  Company shall keep and maintain the
Collateral and all of its other properties necessary or useful in its business
in good condition, repair and working order (normal wear and tear excepted) and
will from time to time replace or repair any worn, defective or broken parts,
although Company may discontinue the operation and maintenance of any properties
if Company believes that such discontinuance is desirable to the conduct of its
business and not disadvantageous in any material respect to Wells Fargo. Company
shall take all commercially reasonable steps necessary to protect and maintain
its Intellectual Property Rights.

 

(b)                                 Company shall defend the Collateral against
all Liens, claims and demands of all third Persons claiming any interest in the
Collateral, other than Permitted Liens. Company shall keep all Collateral free
and clear of all Liens except Permitted Liens. Company shall take all
commercially reasonable steps necessary to prosecute any Person Infringing its
Intellectual Property Rights and to defend itself against any Person accusing it
of Infringing any Person’s Intellectual Property Rights.

 

5.14                        Insurance. Company shall at all times maintain
insurance with insurers acceptable to Wells Fargo, in such amounts and on such
terms (including deductibles) as Wells Fargo in its sole discretion may require
and including, as applicable and without limitation, business interruption
insurance (including force majeure coverage), hazard coverage on an “all risks”
basis for all tangible Collateral, and theft and physical damage coverage for
Collateral

 

23

--------------------------------------------------------------------------------


 

consisting of motor vehicles. All insurance policies must contain an appropriate
lender’s interest endorsement or clause, and name Wells Fargo as an additional
insured.

 

5.15                        Preservation of Existence. Company shall preserve
and maintain its existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business and shall conduct
its business in an orderly, efficient and regular manner.

 

5.16                        Delivery of Instruments, etc. Upon request by Wells
Fargo, Company shall promptly deliver to Wells Fargo in pledge all instruments,
documents and chattel paper in excess of $50,000 individually and $75,000 in the
aggregate and constituting Collateral, endorsed or assigned by Company.

 

5.17                        Sale or Transfer of Assets; Suspension of Business
Operations. Company shall not sell, lease, assign, transfer or otherwise dispose
of (a) the stock of any Subsidiary, (b) all or a substantial part of its assets,
or (c) any Collateral or any interest in Collateral (whether in one transaction
or in a series of transactions) to any other Person other than the sale of
Inventory in the ordinary course of business, the disposition of Collateral no
longer useful in its business, and other Collateral having a fair market value
not in excess of $100,000 in the aggregate for each fiscal year and shall not
liquidate, dissolve or suspend business operations. Company shall not transfer
any part of its ownership interest in any Intellectual Property Rights and shall
not permit its rights as licensee of Licensed Intellectual Property to lapse,
except that Company may transfer such rights or permit them to lapse if it has
reasonably determined that such Intellectual Property Rights are no longer
useful in its business. If Company transfers any Intellectual Property Rights
for value, Company shall pay the Proceeds to Wells Fargo for application to the
Indebtedness. Company shall not license any other Person to use any of Company’s
Intellectual Property Rights, except that Company may grant licenses in the
ordinary course of its business in connection with sales of Inventory or the
provision of services to its customers.

 

5.18                        Consolidation and Merger; Asset Acquisitions.
Company shall not consolidate with or merge into any other entity, or permit any
other entity to merge into it, or acquire (in a transaction analogous in purpose
or effect to a consolidation or merger) all or substantially all of the assets
of any other entity.

 

5.19                        Sale and Leaseback. Company shall not enter into any
arrangement, directly or indirectly, with any other Person pursuant to which
Company shall sell or transfer any real or personal property, whether owned now
or acquired in the future, and then rent or lease all or part of such property
or any other property which Company intends to use for substantially the same
purpose or purposes as the property being sold or transferred.

 

5.20                        Restrictions on Nature of Business. Company will not
engage in any line of business materially different from that presently engaged
in by Company, and will not purchase, lease or otherwise acquire assets not
related to its business.

 

5.21                        Accounting. Company will not adopt any material
change in accounting principles except as required by GAAP, consistently
applied. Company will not change its fiscal year.

 

24

--------------------------------------------------------------------------------


 

5.22                        Discounts, etc. During a Default Period and after
notice from Wells Fargo, (i) Company will not grant any discount, credit or
allowance to any customer of Company or accept any return of goods sold, and
(ii) Company will not modify, amend, subordinate, cancel or terminate any
Account.

 

5.23                        Pension Plans. Except as disclosed to Wells Fargo in
a Record prior to the date of this Agreement, neither Company nor any ERISA
Affiliate will (a) adopt, create, assume or become party to any Pension Plan,
(b) become obligated to contribute to any Multiemployer Plan, (c) incur any
obligation to provide post-retirement medical or insurance benefits with respect
to employees or former employees (other than benefits required by law) or
(d) amend any Plan in a manner that would materially increase its funding
obligations.

 

5.24                        Place of Business; Name. Company will not transfer
its chief executive office or principal place of business, or move, relocate,
close or sell any business Premises without providing 30 days advance written
notice to Wells Fargo. Company will not permit any tangible Collateral or any
records relating to the Collateral to be located in any state or area in which,
in the event of such location, a financing statement covering such Collateral
would be required to be, but has not in fact been, filed in order to perfect the
Security Interest. Company will not change its name or jurisdiction of
organization.

 

5.25                        Constituent Documents. Company will not amend its
Constituent Documents in any manner that is materially adverse to Wells Fargo
(as determined by Wells Fargo in Wells Fargo’s reasonable discretion). No later
than 10 days after any change to Company’s Constituent Documents, Company shall
(i) notify Wells Fargo in writing of such change, and (iii) provide copies of
such changes to Wells Fargo.

 

5.26                        Performance by Wells Fargo. If Company fails to
perform or observe any of its obligations under this Agreement at any time,
Wells Fargo may, but need not, perform or observe them on behalf of Company and
may, but need not, take any other actions which Wells Fargo may reasonably deem
necessary to cure or correct this failure; and Company shall pay Wells Fargo
upon demand the amount of all costs and expenses (including reasonable
attorneys’ fees and legal expense) incurred by Wells Fargo in performing these
obligations, together with interest on these amounts at the Default Rate.

 

5.27                        Wells Fargo Appointed as Company’s Attorney in Fact.
To facilitate Wells Fargo’s performance or observance of Company’s obligations
under this Agreement, Company hereby irrevocably appoints Wells Fargo and Wells
Fargo’s agents, as Company’s attorney in fact (which appointment is coupled with
an interest) with the right (but not the duty) to create, prepare, complete,
execute, deliver, endorse or file on behalf of Company any instruments,
documents, assignments, security agreements, financing statements, applications
for insurance and any other agreements or any Record required to be obtained,
executed, delivered or endorsed by Company in accordance with the terms of this
Agreement.

 

6.                                      EVENTS OF DEFAULT AND REMEDIES

 

6.1                               Events of Default. An “Event of Default” means
any of the following:

 

25

--------------------------------------------------------------------------------


 

(a)                                  Company fails to pay any the amount of any
Indebtedness on the date that it becomes due and payable;

 

(b)                                 Company fails to observe or perform any
covenant or agreement of Company set forth in this Agreement, or in any of the
Loan Documents, or in any other document or agreement described in or related to
this Agreement or to any Indebtedness, or any covenant in Section 5.2 becomes
inapplicable due to the lapse of time, and Company and Wells Fargo fail to come
to an agreement, acceptable to Wells Fargo in its sole discretion, to amend the
covenant to apply to future periods;

 

(c)                                  An Overadvance arises as the result of any
reduction in the Borrowing Base, or arises in any manner or on terms not
otherwise approved of in advance by Wells Fargo in a Record that it has
Authenticated;

 

(d)                                 An event of default or termination event
(however defined) occurs under any swap, derivative, foreign exchange, hedge or
any similar transaction or arrangement entered into between Company and Wells
Fargo;

 

(e)                                  A Change of Control or Material Adverse
Effect shall occur;

 

(f)                                    Company or any Guarantor becomes
insolvent or admits in a Record an inability to pay debts as they mature, or
Company or any Guarantor makes an assignment for the benefit of creditors; or
Company or any Guarantor applies for or consents to the appointment of any
receiver, trustee, or similar officer for the benefit of Company or any
Guarantor, or for any of their properties; or any receiver, trustee or similar
officer is appointed without the application or consent of Company or such
Guarantor; or any judgment, writ, warrant of attachment or execution or similar
process is issued or levied against a substantial part of the property of
Company or any Guarantor;

 

(g)                                 Company or any Guarantor files a petition
under any chapter of the United States Bankruptcy Code or under the laws of any
other jurisdiction naming Company or such Guarantor as debtor; or any such
petition is instituted against Company or any such Guarantor; or Company or any
Guarantor institutes (by petition, application, answer, consent or otherwise)
any bankruptcy, insolvency, reorganization, debt arrangement, dissolution,
liquidation or similar proceeding under the laws of any jurisdiction; or any
such proceeding is instituted (by petition, application or otherwise) against
Company or any such Guarantor;

 

(h)                                 Any representation or warranty made by
Company in this Agreement or by any Guarantor in any Guaranty, or by Company (or
any of its Officers) or any Guarantor in any agreement, certificate, instrument
or financial statement or other statement delivered to Wells Fargo in connection
with this Agreement or pursuant to such Guaranty is untrue or misleading in any
material respect when delivered to Wells Fargo;

 

(i)                                     A final, non-appealable arbitration
award, judgment, or decree or order for the payment of money in an amount in
excess of $50,000 which is not insured or subject to indemnity, is entered
against Company which is not immediately stayed or appealed;

 

26

--------------------------------------------------------------------------------


 

(j)                                     Company is in default with respect to
any bond, debenture, note or other evidence of material indebtedness issued by
Company that is held by any third Person other than Wells Fargo, or under any
instrument under which any such evidence of indebtedness has been issued or by
which it is governed, or under any material lease or other contract, and the
applicable grace period, if any, has expired, regardless of whether such default
has been waived by the holder of such indebtedness;

 

(k)                                  Company liquidates, dissolves, terminates
or suspends its business operations or otherwise fails to operate its business
in the ordinary course, or merges with another Person; or sells or attempts to
sell all or substantially all of its assets;

 

(1)                                  Company fails to pay any indebtedness or
obligation owed to Wells Fargo which is unrelated to the Line of Credit or this
Agreement as it becomes due and payable;

 

(m)                               Any Guarantor repudiates or purports to revoke
the Guarantor’s Guaranty, or fails to perform any obligation under such
Guaranty, or any individual Guarantor dies or becomes incapacitated, or any
other Guarantor ceases to exist for any reason;

 

(n)                                 Company engages in any act prohibited by any
Subordination Agreement, or makes any payment on Subordinated Indebtedness (as
defined in the Subordination Agreement) that the Subordinated Creditor was not
contractually entitled to receive;

 

(o)                                 Any event or circumstance occurs that Wells
Fargo in good faith believes may impair the prospect of payment of all or part
of the Indebtedness, or Company’s ability to perform any of its material
obligations under any of the Loan Documents, or any other document or agreement
described in or related to this Agreement, or there occurs any material adverse
change in the business or financial condition of Company;

 

(p)                                 (i) Company hires an Officer or appoints a
Director who has been convicted of any felony offense under state or federal
law, or (ii) any Director, Officer, or Designated Person is indicted for a
felony offence under state or federal law if, with respect to this clause (ii),
(x) such indictment has not been dismissed within 15 days of the indictment of
such Director, Officer, or Designated Person, or (y) such Director, Officer, or
Designated Person has not been relieved of his or her duties as a Director,
Officer, or Designated Officer, as applicable, within 15 days of such
indictment;

 

(q)                                 Any Reportable Event, which Wells Fargo in
good faith believes to constitute sufficient grounds for termination of any
Pension Plan or for the appointment of a trustee to administer any Pension Plan,
has occurred and is continuing 30 days after Company gives Wells Fargo a Record
notifying it of the Reportable Event; or a trustee is appointed by an
appropriate court to administer any Pension Plan; or the Pension Benefit
Guaranty Corporation institutes proceedings to terminate or appoint a trustee to
administer any Pension Plan; or Company or any ERISA Affiliate files for a
distress termination of any Pension Plan under Title IV of ERISA; or Company or
any ERISA Affiliate fails to make any quarterly Pension Plan contribution
required under Section 412(m) of the IRC, which Wells Fargo in good faith
believes may, either by itself or in combination with other failures, result in
the imposition of a Lien on Company’s assets in favor of the Pension Plan; or
any withdrawal, partial withdrawal,

 

27

--------------------------------------------------------------------------------


 

reorganization or other event occurs with respect to a Multiemployer Plan which
could reasonably be expected to result in a material liability by Company to the
Multiemployer Plan under Title IV of ERISA; or

 

(r)                                    Any “Event of Default” occurs under any
of the Ex-Im Loan Documents.

 

6.2                               Rights and Remedies. During any Default
Period, Wells Fargo may in its discretion exercise any or all of the following
rights and remedies:

 

(a)                                  Wells Fargo may terminate the Line of
Credit and decline to make Advances, and terminate any services extended to
Company under the Master Agreement for Treasury Management Services;

 

(b)                                 Wells Fargo may declare the Indebtedness to
be immediately due and payable and accelerate payment of the Revolving Note, and
all Indebtedness shall immediately become due and payable, without presentment,
notice of dishonor, protest or further notice of any kind, all of which Company
hereby expressly waives;

 

(c)                                  Wells Fargo may, without notice to Company,
apply any money owing by Wells Fargo to Company to payment of the Indebtedness;

 

(d)                                 Wells Fargo may exercise and enforce any
rights and remedies available upon default to a secured party under the UCC,
including the right to take possession of Collateral, proceeding with or without
judicial process (without a prior hearing or notice of hearing, which Company
hereby expressly waives) and sell, lease or otherwise dispose of Collateral for
cash or on credit (with or without giving warranties as to condition, fitness,
merchantability or title to Collateral, and in the event of a credit sale,
Indebtedness shall be reduced only to the extent that payments are actually
received), and Company will upon Wells Fargo’s demand assemble the Collateral
and make it available to Wells Fargo at any place designated by Wells Fargo
which is reasonably convenient to both parties;

 

(e)                                  Wells Fargo may exercise and enforce its
rights and remedies under any of the Loan Documents and any other document or
agreement described in or related to this Agreement;

 

(f)                                    Company will pay Wells Fargo upon demand
in immediately available funds an amount equal to the Aggregate Face Amount plus
any anticipated costs and fees for deposit to the Special Account pursuant to
Section 1.10;

 

(g)                                 Wells Fargo may for any reason apply for the
appointment of a receiver of the Collateral, to which appointment Company hereby
consents; and

 

(h)                                 Wells Fargo may exercise any other rights
and remedies available to it by law or agreement.

 

6.3                               Immediate Default and Acceleration. Following
the occurrence of an Event of Default described in Section 6.1(f) or (g), the
Line of Credit shall immediately terminate and all

 

28

--------------------------------------------------------------------------------


 

of Company’s Indebtedness shall immediately become due and payable without
presentment, demand, protest or notice of any kind.

 

7.             MISCELLANEOUS

 

7.1                               No Waiver; Cumulative Remedies. No delay or
any single or partial exercise by Wells Fargo of any right, power or remedy
under the Loan Documents, or under any other document or agreement described in
or related to this Agreement, shall constitute a waiver of any other right,
power or remedy under the Loan Documents or granted by Company to Wells Fargo
under other agreements or documents that are unrelated to the Loan Documents. No
notice to or demand on Company in any circumstance shall entitle Company to any
additional notice or demand in any other circumstances. The remedies provided in
the Loan Documents or in any other document or agreement described in or related
to this Agreement are cumulative and not exclusive of any remedies provided by
law. Wells Fargo may comply with applicable law in connection with a disposition
of Collateral, and such compliance will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

 

7.2                               Amendment; Consents and Waivers;
Authentication. No amendment or modification of any Loan Documents, or any other
document or agreement described in or related to this Agreement, or consent to
or waiver of any Event of Default, or consent to or waiver of the application of
any covenant or representation set forth in any of the Loan Documents, or any
other document or agreement described in or related to this Agreement, or any
release of Wells Fargo’s Security Interest in any Collateral, shall be effective
unless it has been agreed to by Wells Fargo and memorialized in a Record that:
(a) specifically states that it is intended to amend or modify specific Loan
Documents, or any other document or agreement described in or related to this
Agreement, or waive any Event of Default or the application of any covenant or
representation of any terms of specific Loan Documents, or any other document or
agreement described in or related to this Agreement, or is intended to release
Wells Fargo’s Security Interest in specific Collateral; and (b) is Authenticated
by the signature of an authorized employee of both parties, or by an authorized
employee of Wells Fargo with respect to a consent or waiver. The terms of an
amendment, consent or waiver memorialized in any Record shall be effective only
to the extent, and in the specific instance, and for the limited purpose to
which Wells Fargo has agreed.

 

7.3                               Execution in Counterparts; Delivery of
Counterparts. This Agreement and all other Loan Documents, or any other document
or agreement described in or related to this Agreement, and any amendment or
modification to them may be Authenticated by the parties in any number of
counterparts, each of which, once authenticated and delivered in accordance with
the terms of this Section 7.3, will be deemed an original, and all such
counterparts, taken together, shall constitute one and the same instrument.
Delivery by fax or by encrypted e-mail or e-mail file attachment of any
counterpart to any Loan Document Authenticated by an authorized signature will
be deemed the equivalent of the delivery of the original Authenticated
instrument. Company shall send the original Authenticated counterpart to Wells
Fargo by first class U.S. mail or by overnight courier, but Company’s failure to
deliver a Record in this form shall not affect the validity, enforceability, and
binding effect of this Agreement or the other Loan Documents, or any other
document or agreement described in or related to this Agreement.

 

29

--------------------------------------------------------------------------------


 

7.4                               Notices, Requests, and Communications;
Confidentiality. Except as otherwise expressly provided in this Agreement:

 

(a)                                  Delivery of Notices, Requests and
Communications. Any notice, request, demand, or other communication by either
party that is required under the Loan Documents, or any other document or
agreement described in or related to this Agreement, to be in the form of a
Record (but excluding any Record containing information Company must report to
Wells Fargo under Section 5.1) may be delivered (i) in person, (ii) by first
class U.S. mail, (iii) by overnight courier of national reputation, or (iv) by
fax, or the Record may be sent as an Electronic Record and delivered (v) by an
encrypted e-mail, or (vi) through Wells Fargo’s Commercial Electronic Office®
(“CEO”) portal or other secure electronic channel to which the parties have
agreed.

 

(b)                                 Addresses for Delivery. Delivery of any
Record under this Section 7.4 shall be made to the appropriate address set forth
on the last page of this Agreement (which either party may modify by a Record
sent to the other party), or through Wells Fargo’s CEO portal or other secure
electronic channel to which the parties have agreed.

 

(c)                                  Date of Receipt. Each Record sent pursuant
to the terms of this Section 7.4 will be deemed to have been received on (i) the
date of delivery if delivered in person, (ii) the date deposited in the mail if
sent by mail, (iii) the date delivered to the courier if sent by overnight
courier, (iv) the date of transmission if sent by fax, or (v) the date of
transmission, if sent as an Electronic Record by electronic mail or through
Wells Fargo’s CEO portal or similar secure electronic channel to which the
parties have agreed; except that any request for an Advance or any other notice,
request, demand or other communication from Company required under Section 1,
and any request for an accounting under Section 9-210 of the UCC, will not be
deemed to have been received until actual receipt by Wells Fargo on a Business
Day by an authorized employee of Wells Fargo.

 

(d)                                 Confidentiality of Unencrypted E-mail.
Company acknowledges that if it sends or receives an Electronic Record to or
from Wells Fargo without encryption by e-mail or as an e-mail file attachment,
there is a risk that the Electronic Record may be received by unauthorized
Persons, and that by so doing it will be deemed to have accepted this risk and
the consequences of any such unauthorized disclosure.

 

7.5                               Company Information Reporting;
Confidentiality. Except as otherwise expressly provided in this Agreement:

 

(a)                                  Delivery of Company Information Records.
Any information that Company is required to deliver under Section 5.1 in the
form of a Record may be delivered to Wells Fargo (i) in person, or by (ii) first
class U.S. mail, (iii) overnight courier of national reputation, or (iv) fax, or
the Record may be sent as an Electronic Record (v) by encrypted e-mail, or
(vi) through the file upload service of Wells Fargo’s CEO portal or other secure
electronic channel to which the parties have agreed.

 

(b)                                 Addresses for Delivery. Delivery of any
Record to Wells Fargo under this Section 7.5 shall be made to the appropriate
address set forth on the last page of this Agreement

 

30

--------------------------------------------------------------------------------


 

(which Wells Fargo may modify by a Record sent to Company), or through Wells
Fargo’s CEO portal or other secure electronic channel to which the parties have
agreed.

 

(c)                                  Date of Receipt. Each Record sent pursuant
to this Section will be deemed to have been received on (i) the date of delivery
to an authorized employee of Wells Fargo, if delivered in person, or by U.S.
mail, overnight courier, fax, or e-mail; or (ii) the date of transmission, if
sent as an Electronic Record through Wells Fargo’s CEO portal or similar secure
electronic channel to which the parties have agreed.

 

(d)                                 Authentication of Company Information
Records. Company shall Authenticate any Record delivered (i) in person, or by
U.S. mail, overnight courier, or fax, by the signature of the Officer or
employee of Company who prepared the Record; (ii) as an Electronic Record sent
via encrypted e-mail, by the signature of the Officer or employee of Company who
prepared the Record by any file format signature that is acceptable to Wells
Fargo, or by a separate certification signed and sent by fax; or (iii) as an
Electronic Record via the file upload service of Wells Fargo’s CEO portal or
similar secure electronic channel to which the parties have agreed, through such
credentialing process as Wells Fargo and Company may agree to under the CEO
agreement.

 

(e)                                  Certification of Company Information
Records. Any Record (including any Electronic Record) Authenticated and
delivered to Wells Fargo under this Section 7.5 will be deemed to have been
certified as materially true, correct, and complete by Company and each Officer
or employee of Company who prepared and Authenticated the Record on behalf of
Company, and may be legally relied upon by Wells Fargo without regard to method
of delivery or transmission.

 

(f)                                    Confidentiality of Company Information
Records Sent by Unencrypted E-mail. Company acknowledges that if it sends an
Electronic Record to Wells Fargo without encryption by e-mail or as an e-mail
file attachment, there is a risk that the Electronic Record may be received by
unauthorized Persons, and that by so doing it will be deemed to have accepted
this risk and the consequences of any such unauthorized disclosure. Company
acknowledges that it may deliver Electronic Records containing Company
information to Wells Fargo by e-mail pursuant to any encryption tool acceptable
to Wells Fargo and Company, or through Wells Fargo’s CEO portal file upload
service without risk of unauthorized disclosure.

 

7.6                               Further Documents. Company will from time to
time execute, deliver, endorse and authorize the filing of any instruments,
documents, conveyances, assignments, security agreements, financing statements,
control agreements and other agreements that Wells Fargo may reasonably request
in order to secure, protect, perfect or enforce the Security Interest or Wells
Fargo’s rights under the Loan Documents, or any other document or agreement
described in or related to this Agreement (but any failure to request or assure
that Company executes, delivers, endorses or authorizes the filing of any such
item shall not affect or impair the validity, sufficiency or enforceability of
the Loan Documents, or any other document or agreement described in or related
to this Agreement, and the Security Interest, regardless of whether any such
item was or was not executed, delivered or endorsed in a similar context or on a
prior occasion).

 

31

--------------------------------------------------------------------------------


 

7.7                               Costs and Expenses. Company shall pay on
demand all costs and expenses, including reasonable attorneys’ fees, incurred by
Wells Fargo in connection with the Indebtedness, this Agreement, the Loan
Documents, or any other document or agreement described in or related to this
Agreement, and the transactions contemplated by this Agreement, including all
such costs, expenses and fees incurred in connection with the negotiation,
preparation, execution, delivery, amendment, administration, performance,
collection and enforcement of the Indebtedness and all such documents and
agreements and the creation, perfection, protection, satisfaction, foreclosure
or enforcement of the Security Interest.

 

7.8                               Indemnity. In addition to its obligation to
pay Wells Fargo’s expenses under the terms of this Agreement, Company shall
indemnify, defend and hold harmless Wells Fargo, its parent Wells Fargo &
Company, and any of its affiliates and successors, and all of their present and
future Officers, Directors, employees, attorneys and agents (each an
“Indemnitee”) from and against any of the following (collectively, “Indemnified
Liabilities”):

 

(a)                                  Any and all transfer taxes, documentary
taxes, assessments or charges made by any governmental authority by reason of
the execution and delivery of the Loan Documents, or any other document or
agreement described in or related to this Agreement or the making of the
Advances;

 

(b)                                 Any claims, loss or damage to which any
Indemnitee may be subjected if any representation or warranty contained in
Exhibit D proves to be incorrect in any respect or as a result of any violation
of the covenants contained in Section 5.11; and

 

(c)                                  Any and all other liabilities, losses,
damages, penalties, judgments, suits, claims, costs and expenses of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel)
in connection with this Agreement and any other investigative, administrative or
judicial proceedings, whether or not such Indemnitee shall be designated a party
to such proceedings, which may be imposed on, incurred by or asserted against
any such Indemnitee, in any manner related to or arising out of or in connection
with the making of the Advances and the Loan Documents, or any other document or
agreement described in or related to this Agreement, or the use or intended use
of the proceeds of the Advances, with the exception of any Indemnified Liability
caused by the gross negligence or willful misconduct of an Indemnitee.

 

If any investigative, judicial or administrative proceeding described in this
Section is brought against any Indemnitee, upon the Indemnitee’s request,
Company, or counsel designated by Company and satisfactory to the Indemnitee,
will resist and defend the action, suit or proceeding to the extent and in the
manner directed by the Indemnitee, at Company’s sole cost and expense. Each
Indemnitee will use its best efforts to cooperate in the defense of any such
action, suit or proceeding. If this agreement to indemnify is held to be
unenforceable because it violates any law or public policy, Company shall
nevertheless make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities to the extent permissible under applicable
law. Company’s obligations under this Section shall survive the termination of
this Agreement and the discharge of Company’s other obligations under this
Agreement.

 

32

--------------------------------------------------------------------------------

 

7.9          Retention of Company’s Records. Wells Fargo shall have no
obligation to maintain Electronic Records or retain any documents, schedules,
invoices, agings, or other Records delivered to Wells Fargo by Company in
connection with the Loan Documents, or any other document or agreement described
in or related to this Agreement for more than 30 days after receipt by Wells
Fargo. If there is a special need to retain specific Records, Company must
notify Wells Fargo of its need to retain or return such Records with
particularity, which notice must be delivered to Wells Fargo in accordance with
the terms of this Agreement at the time of the initial delivery of the Record to
Wells Fargo.

 

7.10        Binding Effect; Assignment; Complete Agreement. The Loan Documents,
or any other document or agreement described in or related to this Agreement,
shall be binding upon and inure to the benefit of Company and Wells Fargo and
their respective successors and assigns, except that Company shall not have the
right to assign its rights under this Agreement or any interest in this
Agreement without Wells Fargo’s prior consent, which must be confirmed in a
Record Authenticated by Wells Fargo. To the extent permitted by law, Company
waives and will not assert against any assignee any claims, defenses or set-offs
which Company could assert against Wells Fargo. This Agreement shall also bind
all Persons who become a party to this Agreement as a borrower. This Agreement,
together with the Loan Documents, or any other document or agreement described
in or related to this Agreement, comprises the complete and integrated agreement
of the parties on the subject matter of this Agreement and supersedes all prior
agreements, whether oral or evidenced in a Record. To the extent that any
provision of this Agreement contradicts other provisions of the Loan Documents
other than this Agreement, or any other document or agreement described in or
related to this Agreement, this Agreement shall control.

 

7.11        Sharing of Information. Wells Fargo may share any Confidential
Information that it may have regarding Company and its Affiliates with its
accountants, lawyers, and other advisors, and with each business unit and line
of business within Wells Fargo and each direct and indirect subsidiary of Wells
Fargo & Company; provided that Wells Fargo shall advise such accountants,
lawyers, other advisors, business units, line of business, and subsidiaries of
the confidential nature of such Confidential Information and that all such
Confidential Information is subject to the terms of this Agreement (including
this Section 7.11).

 

7.12        Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining terms of this
Agreement.

 

7.13        Headings. Section and subsection headings in this Agreement are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.

 

7.14        Governing Law; Jurisdiction; Venue. The Loan Documents (other than
real estate related documents, if any) shall be governed by and construed in
accordance with the substantive laws (other than conflict laws) of the State of
California. The parties to this Agreement (a) consent to the personal
jurisdiction of the state and federal courts located in the State of California
in connection with any controversy related to this Agreement; (b) waive any
argument that venue in any such forum is not convenient; (c) agree that any
litigation initiated by

 

33

--------------------------------------------------------------------------------


 

Wells Fargo or Company in connection with this Agreement or the other Loan
Documents may be venued in either the state or federal courts located in the
City of Los Angeles, County of Los Angeles, State of California; and (d) agree
that a final judgment in any such suit, action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

 

8.             ARBITRATION

 

8.1          Arbitration. Wells Fargo and Company agree, upon demand by either
party, to submit to binding arbitration all claims, disputes and controversies
between or among them (and their respective employees, officers, directors,
attorneys, and other agents), whether in tort, contract or otherwise, in any way
arising out of or relating to (a) any credit subject hereto, or any of the Loan
Documents, and their negotiation, execution, collateralization, administration,
repayment, modification, extension, substitution, formation, inducement,
enforcement, default or termination; or (b) requests for additional credit.

 

8.2          Governing Rules. Any arbitration proceeding will (a) proceed in a
location in Los Angeles, California selected by the American Arbitration
Association (“AAA”); (b) be governed by the Federal Arbitration Act (Title 9 of
the United States Code), notwithstanding any conflicting choice of law provision
in any of the documents between the parties; and (c) be conducted by the AAA, or
such other administrator as the parties shall mutually agree upon, in accordance
with the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the “Rules”). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.

 

8.3          No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (a) foreclose
against real or personal property collateral; (b) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (c) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in paragraphs (a), (b) and (c) of this Section 8.3.

 

8.4          Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority

 

34

--------------------------------------------------------------------------------


 

vote of a panel of three arbitrators; provided however, that all three
arbitrators must actively participate in all hearings and deliberations. The
arbitrator will be a neutral attorney licensed in the State of California or a
neutral retired judge of the state or federal judiciary of California, in either
case with a minimum of ten years experience in the substantive law applicable to
the subject matter of the dispute to be arbitrated. The arbitrator will
determine whether or not an issue is arbitratable and will give effect to the
statutes of limitation in determining any claim. In any arbitration proceeding
the arbitrator will decide (by documents only or with a hearing at the
arbitrator’s discretion) any pre-hearing motions which are similar to motions to
dismiss for failure to state a claim or motions for summary adjudication. The
arbitrator shall resolve all disputes in accordance with the substantive law of
California and may grant any remedy or relief that a court of such state could
order or grant within the scope hereof and such ancillary relief as is necessary
to make effective any award. The arbitrator shall also have the power to award
recovery of all costs and fees, to impose sanctions and to take such other
action as the arbitrator deems necessary to the same extent a judge could
pursuant to the Federal Rules of Civil Procedure, the California Rules of Civil
Procedure or other applicable law. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction. The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.

 

8.5          Discovery. In any arbitration proceeding, discovery will be
permitted in accordance with the Rules. All discovery shall be expressly limited
to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date. Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party’s presentation and that no alternative
means for obtaining information is available.

 

8.6          Class Proceedings and Consolidations. No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.

 

8.7          Payment of Arbitration Costs and Fees. The arbitrator shall award
all costs and expenses of the arbitration proceeding.

 

8.8          Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

 

35

--------------------------------------------------------------------------------


 

[signatures on the following page]

 

36

--------------------------------------------------------------------------------


 

COMPANY AND WELLS FARGO have executed this Agreement through their authorized
officers as of the date set forth above.

 

WELLS FARGO BANK,

 

CAPSTONE TURBINE CORPORATION

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John Curry

 

By:

/s/ Darren Jamison

Name:

John Curry

 

Name:

Darren Jamison

Its:

Vice President

 

Its:

CEO

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

Capstone Turbine Corporation

245 S. Los Robles Avenue, Suite 700

 

21211 Nordhoff Street

Pasadena, CA 91101

 

Chatsworth, California 91311

Fax: 626.844.9063

 

Fax: 818.734.5380

Attention: Capstone Turbine Account Officer

 

Attention:

email: curry.john@wellsfargo. com

 

e-mail:

 

 

Federal Employer Identification No.

 

 

 

 

 

Organizational Identification No.

 

 

 

 

S-1

--------------------------------------------------------------------------------


 

Exhibit A to Credit and Security Agreement

 

DEFINITIONS

 

“AAA” is defined in Section 8.2

 

“Account Funds” is defined in Section 1.4(a).

 

“Accounts” shall have the meaning given it under the UCC.

 

“Advance” and “Advances” means an advance or advances under the Line of Credit.

 

“Affiliate” or “Affiliates” means Capstone Turbine International, Inc. and any
other Person controlled by, controlling or under common control with Company,
including any Subsidiary of Company. For purposes of this definition, “control,”
when used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.

 

“Aggregate Face Amount” means the aggregate amount that may then be drawn under
each outstanding Letter of Credit, assuming compliance with all conditions for
drawing.

 

“Agreement” means this Credit and Security Agreement.

 

“Authenticated” means (a) to have signed; or (b) to have executed or to have
otherwise adopted a symbol, or have encrypted or similarly processed a Record in
whole or in part, with the present intent of the authenticating Person to
identify the Person and adopt or accept a Record.

 

“Book Net Worth” means the aggregate of the common and preferred shareholder’s
equity in Company, determined in accordance with GAAP, and calculated without
regard to (a) any change in the valuation of goodwill made in accordance with
FASB Accounting Standard 142, and (b) any non-cash effects of accounting for
stock based compensation in accordance with FASB pronouncement SFAS 123(r).

 

“Borrowing Base” is defined in Section 1.2(a).

 

“Borrowing Base Reserve” means, as of any date of determination, an amount or a
percent of a specified category or item that Wells Fargo establishes in its sole
discretion from time to time to reduce availability under the Borrowing Base (a)
to reflect events, conditions, contingencies or risks which affect the assets,
business or prospects of Company, or the Collateral or its value, or the
enforceability, perfection or priority of Wells Fargo’s Security Interest in the
Collateral, as the term “Collateral” is defined in this Agreement, or (b) to
reflect Wells Fargo’s judgment that any collateral report or financial
information relating to Company and furnished to Wells Fargo may be incomplete,
inaccurate or misleading in any material respect.

 

A-1

--------------------------------------------------------------------------------


 

“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business and, if such day relates to a LIBOR Advance, a day on which
dealings are carried on in the London interbank eurodollar market.

 

“Capital Expenditures” means for a period, any expenditure of money during such
period for the lease, purchase or other acquisition of any capital asset, or for
the lease of any other asset whether payable currently or in the future.

 

“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, the long-term
indebtedness of which institution at the time of acquisition is rated A- (or
better) by S&P or A3 (or better) by Moody’s, and which certificates of deposit
and time deposits are fully protected against currency fluctuations for any such
deposits with a term of more than ninety (90) days; (iii) shares of money
market, mutual or similar funds having assets in excess of $100,000,000 and the
investments of which are limited to (a) investment grade securities (i.e.,
securities rated at least Baa by Moody’s or at least BBB by S&P) and (b)
commercial paper of United States and foreign banks and bank holding companies
and their subsidiaries and United States and foreign finance, commercial
industrial or utility companies which, at the time of acquisition, are rated A-1
(or better) by S&P or P-1 (or better) by Moody’s (all such institutions being,
“Qualified Institutions”); and (iv) commercial paper of Qualified Institutions;
provided that the maturities of such Cash Equivalents shall not exceed three
hundred sixty-five (365) days from the date of acquisition thereof.

 

“CEO” is defined in Section 7.4(a).

 

“Change of Control” means the occurrence of any of the following events:

 

(a)             Any Person or “group” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934) who does not have an ownership
interest in Company on the date of the initial Advance is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that any such Person, entity or group will be
deemed to have “beneficial ownership” of all securities that such Person, entity
or group has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than twenty
percent (20%) of the voting power of all classes of ownership of Company;

 

(b)             During any consecutive two-year period, individuals who at the
beginning of such period constituted the board of Directors of Company (together
with any new Directors whose election to such board of Directors, or whose
nomination for election by the Owners of Company, was approved by a vote of two
thirds of the Directors then still in office who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of Directors of Company then in office.

 

A-2

--------------------------------------------------------------------------------


 

“Collateral” means all of Company’s Accounts, chattel paper and electronic
chattel paper, deposit accounts, documents, Equipment, General Intangibles,
goods, instruments, Inventory, Investment Property, letter-of-credit rights,
letters of credit, all sums on deposit in any Collection Account, and any items
in any Lockbox; together with (a) all substitutions and replacements for and
products of such property; (b) in the case of all goods, all accessions; (c) all
accessories, attachments, parts, Equipment and repairs now or subsequently
attached or affixed to or used in connection with any goods; (d) all warehouse
receipts, bills of lading and other documents of title that cover such goods now
or in the future; (e) all collateral subject to the Lien of any of the Security
Documents; (f) any money, or other assets of Company that come into the
possession, custody, or control of Wells Fargo now or in the future; (g)
Proceeds of any of the above Collateral; (h) books and records of Company,
including all mail or e-mail addressed to Company; and (i) all of the above
Collateral, whether now owned or existing or acquired now or in the future or in
which Company has rights now or in the future.

 

“Collateral Pledge Agreement” means each Collateral Pledge Agreement entered
into between Company and Wells Fargo.

 

“Collection Account” means “Collection Account” as defined in the Master
Agreement for Treasury Management Services and related Lockbox and Collection
Account Service Description or Collection Account Service Description, whichever
is applicable..

 

“Compliance Certificate” is defined in Section 5.1(a) and is in the form of
Exhibit E.

 

“Commercial Letter of Credit Agreement” means an agreement governing the
issuance of documentary letters of credit entered into between Company as
applicant and Wells Fargo as issuer.

 

“Company” is defined in the Recitals.

 

“Constituent Documents” means with respect to any Person, as applicable, that
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.

 

“Debt” means of a Person as of a given date, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet for such Person
and shall also include the aggregate payments required to be made by such Person
at any time under any lease that is considered a capitalized lease under GAAP.

 

“Default Period” is defined in Section 1.5(c).

 

“Default Rate” is defined in Section 1.5(c).

 

“Designated Person” means any of Darren R. Jamison or Edward I. Reich.

 

A-3

--------------------------------------------------------------------------------


 

“Dilution” means, as of any date of determination, a percentage, based upon the
prior six (6) months, which is the result of dividing (a) actual bad debt
write-downs, discounts, advertising allowances, credits, and any other items
with respect to the Accounts determined to be dilutive by Wells Fargo in its
sole discretion during this period, by (b) Company’s net sales during such
period (excluding extraordinary items) plus the amount of clause (a).

 

“Director” means a director if Company is a corporation, or a governor or
manager if Company is a limited liability company.

 

“Electronic Record” means a Record that is created, generated, sent,
communicated, received, or stored by electronic means, but does not include any
Record that is sent, communicated, or received by fax.

 

“Eligible Accounts” means all unpaid Accounts of Company arising from the sale
or lease of goods or the performance of services, net of any credits, but
excluding any Accounts having any of the following characteristics:

 

(c)             That portion of Accounts unpaid 90 days or more after the
invoice date; provided that, in the case of Banking Production Centre, Accounts
owed by Banking Production Centre that are not paid within one hundred fifty
(150) days from the invoice date shall not be Eligible Accounts;

 

(d)             That portion of Accounts related to goods or services with
respect to which Company has received notice of a claim or dispute, which are
subject to a claim of offset or a contra account, or which reflect a reasonable
reserve for warranty claims or returns unless Wells Fargo has received a
satisfactory non-offset letter;

 

(e)             That portion of Accounts not yet earned by the final delivery of
goods or that portion of Accounts not yet earned by the final rendition of
services by Company to the account debtor, including with respect to both goods
and services, progress billings, and that portion of Accounts for which an
invoice has not been sent to the applicable account debtor;

 

(f)              Accounts constituting (i) Proceeds of copyrightable material
unless such copyrightable material shall have been registered with the United
States Copyright Office, or (ii) Proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;

 

(g)             Accounts owed by any unit of government, whether foreign or
domestic (except that there shall be included in Eligible Accounts that portion
of Accounts owed by such units of government for which Company has provided
evidence satisfactory to Wells Fargo that (i) Wells Fargo’s Security Interest
constitutes a perfected first priority Lien in such Accounts, and (ii) such
Accounts may be enforced by Wells Fargo directly against such unit of government
under all applicable laws);

 

(h)             Accounts denominated in any currency other than United States
Dollars;

 

(i)              Accounts owed by an account debtor located outside the United
States;

 

A-4

--------------------------------------------------------------------------------


 

(j)              Accounts owed by an account debtor who is insolvent or is the
subject of bankruptcy proceedings or who has gone out of business;

 

(k)             Accounts owed by an Owner, Subsidiary, Affiliate, Officer or
employee of Company;

 

(1)             Accounts not subject to the Security Interest or which are
subject to any Lien in favor of any Person other than Wells Fargo;

 

(m)            That portion of Accounts that has been restructured, extended,
amended or modified;

 

(n)             That portion of Accounts that constitutes advertising, finance
charges, service charges or sales or excise taxes;

 

(o)             Accounts owed by an account debtor, regardless of whether
otherwise eligible, to the extent that the aggregate balance of such Accounts
exceeds 15% of the aggregate amount of all Accounts;

 

(p)             Accounts owed by an account debtor, regardless of whether
otherwise eligible, if 25% or more of the total amount of Accounts due from such
debtor is ineligible under clauses (a), (b), or (k) above;

 

(q)             Accounts arising from the sale of warranty or service contracts,
maintenance service, warranty service or replacement parts;

 

(r)              Any Accounts deemed to be “Eligible Accounts” under the Ex-Im
Credit Agreement; and

 

(s)             Accounts, or portions of Accounts, otherwise deemed ineligible
by Wells Fargo in its sole discretion.

 

“Eligible Inventory” means all Inventory of Company, valued at the lower of cost
or market in accordance with GAAP; but excluding Inventory having any of the
following characteristics:

 

(t)              Inventory that is: in-transit; located at any warehouse, job
site or other premises not approved by Wells Fargo in an Authenticated Record
delivered to Company; not subject to a perfected first priority Lien in Wells
Fargo’s favor; covered by any negotiable or non-negotiable warehouse receipt,
bill of lading or other document of title; on consignment from any consignor; or
on consignment to any consignee or subject to any bailment unless the consignee
or bailee has executed an agreement with Wells Fargo;

 

(u)             Supplies, packaging, maintenance parts or sample Inventory, or
customer supplied parts or Inventory;

 

(v)             Work-in-process Inventory;

 

A-5

--------------------------------------------------------------------------------

 

(w)                               Finished goods Inventory;

 

(x)                                   Inventory that is damaged, defective,
obsolete, slow moving or not currently saleable in the normal course of
Company’s operations, or the amount of such Inventory that has been reduced by
shrinkage;

 

(y)                                 Inventory that Company has returned, has
attempted to return, is in the process of returning or intends to return to the
vendor of the Inventory;

 

(z)                                   Inventory that is perishable or live;

 

(aa)                            Inventory manufactured by Company pursuant to a
license unless the applicable licensor has agreed in a Record that has been
Authenticated by licensor to permit Wells Fargo to exercise its rights and
remedies against such Inventory;

 

(bb)                          Inventory that is subject to a Lien in favor of
any Person other than Wells Fargo;

 

(cc)                            Inventory stored at locations holding less than
10% of the aggregate value of Company’s Inventory;

 

(dd)                          Inventory that is deemed to be “Eligible
Inventory” under the Ex-Im Credit Agreement; and

 

(ee)                            Inventory otherwise deemed ineligible by Wells
Fargo in its sole discretion.

 

“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.

 

“Equipment” shall have the meaning given it under the Uniform Commercial Code in
effect in the state whose laws govern this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes Company and which is treated as a single
employer under Section 414 of the IRC.

 

“Event of Default” is defined in Section 6.1.

 

“Existing Letter of Credit” is defined in Section 1.9 (a).

 

“Ex-Im Credit Agreement” means that certain Credit and Security Agreement (Ex-Im
Subfacility), between the Company and Wells Fargo of even date with this
Agreement.

 

A-6

--------------------------------------------------------------------------------


 

“Ex-Im Loan Documents” means the Ex-Im Credit Agreement and all other documents,
agreements, instruments, and certificates now or hereafter executed or provided
in connection with the Ex-Im Credit Agreement.

 

“Floating Rate” is defined in Section 1.5 (a).

 

“Floating Rate Advance” means an Advance bearing interest at the Floating Rate.

 

“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described on Exhibit D.

 

“General Intangibles” shall have the meaning given it under the UCC.

 

“Guarantor” means Capstone Turbine International, Inc., and any other Person now
or in the future guaranteeing any Indebtedness through the issuance of a
Guaranty.

 

“Guaranty” means an unconditional continuing guaranty executed by a Guarantor in
favor of Wells Fargo (if more than one, the “Guaranties”).

 

“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.

 

“Indebtedness” is used in its most comprehensive sense and means any debts,
obligations and liabilities of Company to Wells Fargo, whether incurred in the
past, present or future, whether voluntary or involuntary, and however arising,
and whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and including without limitation all obligations
arising under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or similar transaction or arrangement however described or defined
that Company may enter into at any time with Wells Fargo or with Wells Fargo
Merchant Services, L.L.C., whether or not Company may be liable individually or
jointly with others, or whether recovery upon such Indebtedness may subsequently
become unenforceable.

 

“Indemnified Liabilities” is defined in Section 7.8.

 

“Indemnitee” is defined in Section 7.8.

 

“Infringement” or “Infringing” when used with respect to Intellectual Property
Rights means any infringement or other violation of Intellectual Property
Rights.

 

“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.

 

“Interest Payment Date” is defined in Section 1.7 (a).

 

A-7

--------------------------------------------------------------------------------


 

“Interest Period” means the period that commences on (and includes) the Business
Day on which either a LIBOR Advance is made or continued or on which a Floating
Rate Advance is converted to a LIBOR Advance, and ending on (but excluding) the
Business Day numerically corresponding to that date that falls the number of
months afterward as selected by Company pursuant to Section 1.3 (c), during
which period the outstanding principal amount of the LIBOR Advance shall bear
interest at the LIBOR Advance Rate; provided, however, that:

 

(ff)                                If an Interest Period would otherwise end on
a day which is not a Business Day, then it shall end on the next Business Day,
unless that day is the first Business Day of a month, in which case the Interest
Period shall end on the last Business Day of the preceding month;

 

(gg)                          No Interest Period applicable to an Advance may
end later than the Maturity Date; and

 

(hh)                          In no event shall Company select Interest Periods
with respect to LIBOR Advances which would result in the payment of a LIBOR
Advance breakage fee under this Agreement in order to make required principal
payments.

 

“Inventory” shall have the meaning given it under the UCC.

 

“Investment Property” shall have the meaning given it under the UCC.

 

“L/C Amount” means the sum of (a) the Aggregate Face Amount of any outstanding
Letters of Credit, plus (b) the amount of each Obligation of Reimbursement that
either remains unreimbursed or has not been paid through an Advance on the Line
of Credit.

 

“L/C Application” means an application for the issuance of standby or
documentary Letters of Credit pursuant to the terms of a Standby Letter of
Credit Agreement or Commercial Letter of Credit Agreement, in form acceptable to
Wells Fargo.

 

“Letter of Credit” and “Letters of Credit” are each defined in Section 1.9 (a).

 

“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8th of one percent (1%)) determined pursuant to the following formula:

 

LIBOR =

Base LIBOR

 

100% - LIBOR Reserve Percentage

 

(a)                                  “Base LIBOR” means the rate per annum for
United States dollar deposits quoted by Wells Fargo as the Inter-Bank Market
Offered Rate, with the understanding that such rate is quoted by Wells Fargo for
the purpose of calculating effective rates of interest for loans making
reference to it, on the first day of an Interest Period for delivery of funds on
that date for a period of time approximately equal to the number of days in that
Interest Period and in an amount approximately equal to the principal amount to
which that Interest Period applies. Company understands and agrees that Wells
Fargo may base its quotation of the Inter-Bank

 

A-8

--------------------------------------------------------------------------------


 

Market Offered Rate upon such offers or other market indicators of the
Inter-Bank Market as Wells Fargo in its discretion deems appropriate including
the rate offered for U.S. dollar deposits on the London Inter-Bank Market.

 

(b)                                 “LIBOR Reserve Percentage” means the reserve
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for “Eurocurrency Liabilities” (as defined in Regulation D of
the Federal Reserve Board, as amended), adjusted by Wells Fargo for expected
changes in such reserve percentage during the applicable Interest Period.

 

“LIBOR Advance” means an Advance bearing interest at the LIBOR Advance Rate.

 

“LIBOR Advance Rate” is defined in Section 1.5 (a).

 

“Licensed Intellectual Property” is defined in Exhibit D.

 

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently acquired
and whether arising by agreement or operation of law.

 

“Line of Credit” is defined in the Recitals.

 

“Loan Documents” means this Agreement, the Revolving Note, the Master Agreement
for Treasury Management Services, each Guaranty, each Subordination Agreement,
each Standby Letter of Credit Agreement, each Commercial Letter of Credit
Agreement, any L/C Applications, and the Security Documents, together with every
other agreement, note, document, contract or instrument to which Company now or
in the future may be a party and which may be required by Wells Fargo in
connection with, or as a condition to, the execution of this Agreement. Any
documents or other agreements entered into between Company and Wells Fargo that
relate to any swap, derivative, foreign exchange, hedge, or similar product or
transaction, or which are entered into with an operating division of Wells Fargo
other than Wells Fargo Business Credit, shall not be included in this
definition.

 

“Loan Manager” means the treasury management service defined in the Master
Agreement for Treasury Management Services and related Loan Manager Service
Description.

 

“Lockbox” means “Lockbox” as defined in the Master Agreement for Treasury
Management Services and related Lockbox and Collection Account Service
Description.

 

“Margin” means a rate per annum, expressed as a percentage, as more fully
described in Section 1.5 (a).

 

“Master Agreement for Treasury Management Services” means the Master Agreement
for Treasury Management Services, the related Acceptance of Services, and the
Service Description governing each treasury management service used by Company.

 

A-9

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means any of the following:

 

(ii)                                  A material adverse effect on the business,
operations, results of operations, assets, liabilities or financial condition of
Company;

 

(jj)                                  A material adverse effect on the ability
of Company to perform its obligations under the Loan Documents, or any other
document or agreement related to this Agreement;

 

(kk)                            A material adverse effect on the ability of
Wells Fargo to enforce the Indebtedness or to realize the intended benefits of
the Security Documents, including a material adverse effect on the validity or
enforceability of any Loan Document or of any rights against any Guarantor, or
on the status, existence, perfection, priority (subject to Permitted Liens) or
enforceability of any Lien securing payment or performance of the Indebtedness;
or

 

(ll)                                  Any claim against Company or threat of
litigation which if determined adversely to Company would cause Company to be
liable to pay an amount exceeding $500,000 or would result in the occurrence of
an event described in clauses (a), (b) and (c) above.

 

“Maturity Date” is defined in Section 1.1 (b).

 

“Maximum Line Amount” is defined in Section 1.1 (a).

 

“Minimum Interest Charge” is defined in Section 1.5 (b).

 

“Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which Company or any ERISA Affiliate contributes
or is obligated to contribute.

 

“Net Income” means fiscal year-to-date after-tax net income from continuing
operations, including extraordinary losses but excluding extraordinary gains,
all as determined in accordance with GAAP.

 

“Obligation of Reimbursement” is defined in Section 1.9 (b).

 

“OFAC” is defined in Section 5.11 (b).

 

“Officer” means with respect to Company, an officer if Company is a corporation,
a manager if Company is a limited liability company, or a partner if Company is
a partnership.

 

“Operating Account” is defined in Section 1.3 (a), and maintained in accordance
with the terms of Wells Fargo’s Commercial Account Agreement in effect for
demand deposit accounts.

 

“Overadvance” means the amount, if any, by which the unpaid principal amount of
the Revolving Note, plus the L/C Amount, is in excess of the then-existing
Borrowing Base.

 

“Owned Intellectual Property” is defined in Exhibit D.

 

A-10

--------------------------------------------------------------------------------


 

“Owner” means with respect to Company, each Person having legal or beneficial
title to an ownership interest in Company or a right to acquire such an
interest.

 

“Patent and Trademark Security Agreement” means each Patent and Trademark
Security Agreement entered into between Company and Wells Fargo.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of Company or any ERISA Affiliate and covered by Title
IV of ERISA.

 

“Permitted Lien” and “Permitted Liens” are defined in Section 5.3 (a).

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision of a
governmental entity.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of Company or any ERISA Affiliate.

 

“Premises” is defined in Section 2.4 (a).

 

“Prime Rate” means at any time the rate of interest most recently announced by
Wells Fargo at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Wells Fargo’s base rates, and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference to it, and is evidenced by its recording in such internal publication
or publications as Wells Fargo may designate. Each change in the rate of
interest shall become effective on the date each Prime Rate change is announced
by Wells Fargo.

 

“Proceeds” shall have the meaning given it under the UCC.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form,
and includes all information that is required to be reported by Company to Wells
Fargo pursuant to Section 5.1.

 

“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.

 

“Revolving Note” is defined in Section 1.1 (d).

 

“Security Documents” means this Agreement, the Collateral Pledge Agreement, the
Patent and Trademark Security Agreement(s), and any other document delivered to
Wells Fargo from time to time to secure the Indebtedness.

 

“Security Interest” is defined in Section 2.1.

 

“Special Account” means a specified cash collateral account maintained with
Wells Fargo or another financial institution acceptable to Wells Fargo in
connection with each undrawn Letter of Credit issued by Wells Fargo, as more
fully described in Section 1.10.

 

A-11

--------------------------------------------------------------------------------


 

“Standby Letter of Credit Agreement” means an agreement governing the issuance
of standby letters of credit by Wells Fargo entered into between Company as
applicant and Wells Fargo as issuer.

 

“Subordinated Creditor(s)” means any Person now or in the future subordinating
indebtedness of Company held by that Person to the payment of the Indebtedness.

 

“Subordinated Debt” means any Debt, contingent equity, earnout or other
obligations of Company that is unsecured and has subordination terms, covenants,
pricing and other terms which have been approved in an Authenticated Record from
Wells Fargo and with respect to which the holder thereof has executed and
delivered to Wells Fargo a Subordination Agreement.

 

“Subordination Agreement” means any agreement between Wells Fargo and the
holder(s) of Subordinated Debt pursuant to which such Subordinated Debt is
subordinated in right of payment, liens, security and remedies to all of the
Indebtedness and all of Wells Fargo’s rights, liens and remedies, in form and
substance satisfactory to Wells Fargo (if more than one, the “Subordination
Agreements”).

 

“Subsidiary” means any Person of which more than 50% of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or the equivalent of such Person,
irrespective of whether or not at the time ownership interests of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency, is at the time directly or indirectly owned by
Company, by Company and one or more other Subsidiaries, or by one or more other
Subsidiaries.

 

“Termination Date” is defined in Section 1.1 (b).

 

“UCC” means the Uniform Commercial Code in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.

 

“Unused Amount” is defined in Section 1.6 (b).

 

“Wells Fargo” means Wells Fargo Bank, National Association in its broadest and
most comprehensive sense as a legal entity, and is not limited in its meaning to
the Wells Fargo Business Credit operating division, or to any other operating
division of Wells Fargo.

 

A-12

--------------------------------------------------------------------------------

 

Exhibit B to Credit and Security Agreement

 

PREMISES

 

The Premises referred to in the Credit and Security Agreement have an address
of:

 

21211 Nordhoff Street, Chatsworth, CA 91311

16640 Stagg Street, Van Nuys, CA 91406

10101-C Avenue D, Brooklyn, NY 11236

495 Boulevard #3, Elmwood Park, NJ 07407

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C to Credit and Security Agreement

 

Conditions Precedent

 

Wells Fargo’s obligation to make an initial Advance shall be subject to the
condition that Wells Fargo shall have received the following, executed and in
form and content satisfactory to Wells Fargo. The following descriptions are
limited descriptions for reference purposes only and should not be construed as
limiting in any way the subject matter that Wells Fargo requires each document
to address.

 

A.                                   Loan Documents to be Executed by Company:

 

(1)                                 The Revolving Note.

 

(2)                                 The Credit and Security Agreement.

 

(3)                                 The Master Agreement for Treasury Management
Services, the Acceptance of Services, and the related Service Description for
each deposit or treasury management related product or service that Company will
subscribe to, including without limitation the Loan Manager Service Description
and the Lockbox and Collection Account Service Description.

 

(4)                                 The Collateral Pledge Agreement, pursuant to
which Company grants Wells Fargo a security interest in the shares of stock more
fully described in the Collateral Pledge Agreement, together with the stock
certificates and stock powers, as security for the full and prompt payment of
Company’s Indebtedness.

 

(5)                                 The Patent and Trademark Security Agreement.

 

(6)                                 The Ex-Im Loan Documents.

 

(7)                                 A Standby Letter of Credit Agreement and the
Commercial Letter of Credit Agreement, and a separate L/C Application for each
Letter of Credit that Company has requested that Wells Fargo issue.

 

 

B.                                   Loan Documents to be Executed by Third
Parties:

 

(1)                                 The Guaranty by Corporation of Capstone
Turbine International, Inc., pursuant to which that Person unconditionally
guarantees the full and prompt payment of Company’s Indebtedness.

 

(2)                                 The Security Agreement of Capstone Turbine
International, Inc., pursuant to which that Person grants Wells Fargo a security
interest in the personal property more fully described in the Security
Agreement, as security for the full and prompt payment of Company’s
Indebtedness.

 

C-1

--------------------------------------------------------------------------------


 

(3)                                 Certificates of Insurance required under
this Agreement, with all hazard insurance containing a lender’s interest
endorsement in Wells Fargo’s favor and with all liability insurance naming Wells
Fargo as additional insured.

 

(4)                                 Any Ex-Im Loan Documents requiring the
execution by a third party (including, but not limited to, the Export-Import
Bank of the United States).

 

C.                                   Documents Related to the Premises

 

(1)                                 Any leases pursuant to which Company is
leasing the Premises from a lessor.

 

D.                                   Federal Tax, State Tax, Judgment, UCC and
Intellectual Property Lien Searches

 

(1)                                 Current searches of Company in appropriate
filing offices showing that (i) no Liens have been filed and remain in effect
against Company and Collateral except Permitted Liens or Liens held by Persons
who have agreed in an Authenticated Record that upon receipt of proceeds of the
initial Advances, they will satisfy, release or terminate such Liens in a manner
satisfactory to Wells Fargo, and (ii) Wells Fargo has filed all UCC financing
statements necessary to perfect the Security Interest, to the extent the
Security Interest is capable of being perfected by filing.

 

(2)                                 Current searches of Third Persons in
appropriate filing offices with respect to any of the Collateral that is in the
possession of a Person other than Company that is held for resale, showing that
(i) UCC financing statements sufficient to protect Company’s and Wells Fargo’s
interests in such Collateral have been filed, and (ii) no other secured party
has filed a financing statement against such Person and covering property
similar to Company’s, other than Company, or if there exists any such secured
party, evidence that each such party has received notice from Company and Wells
Fargo sufficient to protect Company’s and Wells Fargo’s interests in Company’s
goods from any claim by such secured party.

 

E.                                     Constituent Documents:

 

(1)                                 The Certificate of Authority of Company,
which shall include as part of the Certificate or as exhibits to the
Certificate, (i) the Resolution of Company’s Directors and, if required, Owners,
authorizing the execution, delivery and performance of those Loan Documents and
other documents or agreements described in or related to this Agreement to which
Company is a party, (ii) an Incumbency Certificate containing the signatures of
Company’s Officers or agents authorized to execute and deliver those
instruments, agreements and certificates referenced in (i) above, as well as
Advance requests, on Company’s behalf, (iii) Company’s Constituent Documents,
(iv) a current Certificate of Good Standing or Certificate of Status issued by
the secretary of state or other appropriate authority for Company’s state of
organization, certifying that Company is in good standing and in compliance with
all applicable organizational requirements of the state of organization, and
(v) a Secretary’s Certificate of

 

C-2

--------------------------------------------------------------------------------


 

Company’s secretary or assistant secretary certifying that the Certificate of
Authority of Company is true, correct and complete.

 

(2)                                 The Certificate of Authority of Corporate
Guarantor, which shall include as part of the Certificate or as exhibits to the
Certificate, (i) the Resolution of Guarantor’s Directors and, if required,
Owners, authorizing the execution, delivery and performance of the Guaranty of
Corporation, (ii) an Incumbency Certificate containing the signatures of
Guarantor’s Officers or agents authorized to execute and deliver the Guaranty by
Corporation on Guarantor’s behalf, (iii) Guarantor’s Constituent Documents,
(iv) a current Certificate of Good Standing or Certificate of Status issued by
the secretary of state or other appropriate authority for Guarantor’s state of
organization, certifying that Guarantor is in good standing and in compliance
with all applicable organizational requirements of the state of organization,
and (v) a Secretary’s Certificate of Guarantor’s secretary or assistant
secretary certifying that the Certificate of Authority of Corporate Guarantor
and all attached exhibits are true, correct and complete.

 

(3)                                 Evidence that Company is licensed or
qualified to transact business in all jurisdictions where the character of the
property owned or leased or the nature of the business transacted by it makes
such licensing or qualification necessary.

 

(4)                                 An Officer’s Certificate of an appropriate
Officer of Company confirming, in his or her capacity as an Officer, the
representations and warranties set forth in this Agreement.

 

(5)                                 A Customer Identification Information
Form and such other forms and verification as Wells Fargo may need to comply
with the U.S.A. Patriot Act.

 

F.                                     Miscellaneous Matters or Documents:

 

(1)                                 Final approval of the Ex-Im Credit Agreement
by the Export-Import Bank of the United States.

 

(2)                                 Payment of fees and reimbursable costs and
expenses due under this Agreement through the date of initial Advance or
issuance of a Letter of Credit, including all legal expenses incurred through
the date of the closing of this Agreement.

 

(3)                                 Evidence that after making the initial
Advance and issuing the initial Letter of Credit, establishing all reserves
under the Borrowing Base (including a reserve equal to 10% of the outstanding
balance (or initial projected balance) under the Ex-Im Credit Agreement), paying
all trade payables older than sixty (60) days from invoice date, and paying all
book overdrafts and closing costs and fees (including any fees deemed paid), the
combined availability under the Line of Credit under this Agreement and the
“Line of Credit” under the Ex-Im Credit Agreement is not less than $750,000.

 

C-3

--------------------------------------------------------------------------------


 

(4)                                 Any documents or other agreements entered
into by Company and Wells Fargo that relate to any swap, derivative, foreign
exchange, hedge, deposit, treasury management or similar product or transaction
extended to Company by Wells Fargo not already provided pursuant to the
requirements of (A) through (E) above.

 

(5)                                 Such other documents as Wells Fargo in its
sole discretion may require.

 

C-4

--------------------------------------------------------------------------------

 

Exhibit D to Credit and Security Agreement

 

REPRESENTATIONS AND WARRANTIES

 

Company represents and warrants to Wells Fargo as follows:

 

(a)                                  Existence and Power; Name; Chief Executive
Office; Inventory and Equipment Locations; Federal Employer Identification
Number and Organizational Identification Number. Company is a corporation,
organized, validly existing and in good standing under the laws of the State of
Delaware and is licensed or qualified to transact business in all jurisdictions
where the character of the property owned or leased or the nature of the
business transacted by it makes such licensing or qualification necessary,
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect. Company has all requisite power and authority to
conduct its business, to own its properties and to execute and deliver, and to
perform all of its obligations under, those Loan Documents and any other
documents or agreements that it has entered into with Wells Fargo related to
this Agreement. During the last five (5) years of its existence, Company has
done business solely under the names set forth below in addition to its correct
legal name. Company’s chief executive office and principal place of business is
located at the address set forth below, and all of Company’s records relating to
its business or the Collateral are kept at that location. All Inventory and
Equipment is located at that location or at one of the other locations set forth
below. Company’s name, Federal Employer Identification Number and Organization
Identification Number are correctly set forth at the end of the Agreement next
to Company’s signature.

 

Trade Names

 

Capstone

Capstone Microturbine

 

Chief Executive Office / Principal Place of Business

 

21211 Nordhoff Street, Chatsworth, California 91311

 

Other Inventory and Equipment Locations

 

Aard Stamping, 42075 Avenida Alvarado, Temecula, CA 92590

Accurate Electronics, 20700 Lassen Street, Chatsworth, CA 91311

Alliance Metal Products, 20620 Superior Street, Unit #4, Chatsworth, CA 91311

Allied Fastners, 814 Calle Plano, Camarillo, CA 93010

 

D-1

--------------------------------------------------------------------------------


 

AMANET, 16525 Sherman Way#C-11, Van Nuys, CA 91406

American Aikoku Alpha, Inc., 520 Lake Cook Rd, Ste. 180, Deerfield, IL 60015

Asigma, 2930 San Luis Rey Road, Oceanside CA 92054

Auer Precision Co., 1050 W. Birchwood, Mesa, AZ 85210

Axiomtek, 18138 Rowland, City of Industry, CA 91748

Bebco Industries, 4725 Lawndale, Lamarque, TX 77568

Cliffdale Mfg. Company, 20409 Prairie Street, Chatsworth, CA 91311

Delafield, 152 Flower Avenue, Duarte, CA 91010

Dry Coolers, 3232 Adventure Ln., Oxford, MI 48371

Electro Controls, Inc., 1625 Ferguson Ct., Sidney, OH 45365

Elgiloy Specialty Metals, 1565 Fleetwood Drive, Elgin, IL 68123

EM Corporation, 1 John Downey Drive, New Britain, CT 06051

Enercon Engineering, Inc., No. 1 Altofrer Lane, East Peoria, IL 61611

Erico, Inc., 34600 Solon Road, Solon, OH 44139

Frost Magnatics, Inc., 49643 Hartwell Road, Oakhurst, CA 93644

Fuses Unlimited, 9248 Eton Avenue, Chatsworth, CA 91311

Ovison Manufacturing, 750 W. Southern Ave., Tempe, AZ 85282

Extrude Hone, 8800 Somerset Blvd., Paramount, CA 90723

J&F Machine, Inc., 10563 Progress Way, Cypress, CA 90630

Karel Manufacturing, 280 Campillo Ave, Suite G, Calexico, CA 92231

Mc Donald Packaging, 2601 Garnsey Street, Santa Ana, CA 92707-3338

Pacific Transformer, 5399 E. Hunter Avenue, Anaheim, CA 92807

Parker Energy Systems, 95 Edgewood Avenue, New Brittain, CT 06051

 

D-2

--------------------------------------------------------------------------------


 

Polymax, 1224 W 130th St., Gardena, CA 90247

Precision Resources, 13916 Cordary Avenue, Hawthorne, CA 90250

RND Enterprises, 42122 8th Street East, Lancaster, CA 93535

Robinson FIN Machines, 13670 Highway 68 South, Kenton, OH 43326

Schneider’s Mfg. Co, Inc., 11122 Pernrose Street, Sun Valley, CA 91352

Semikron, 11 Executive Drive, Hudson, NH 03051

Sermatech Int’l, 7615 Fairview, Houston, TX 77041

Sermatech Int’l Tech, 24 Landry Street, Biddeford, ME 04005

T.H.T Machining, Inc., 3617 West Cambridge Suite 1B, Phoenix, AZ 85009

Arbo Box, Inc., 12468 Putnam Street, Whittier, CA 90602

Trend Technologies LLC, 4626 Eucalyptus Ave., Chino, CA 91710

Triumph Components – Arizonia, 6733 Westhills Road, Chandler AZ 85226

Turbocam, 5 Faraday Drive, Dover NH 03820

CKE/Verdesis, 1000 Lucernce Road, Lucernemines, PA 15754

Victron, 6600 Stevenson Blvd., Fremont, CA 94538

Weldmac, 1533 North Johnson, El Cajon, CA 92020

Windings, Inc., 208 North Valley Street, P.O. Box 566, New Ulm, MN 56073-0566

F Building, 2-26-5 Nishihara, Shibuya-ku, Tokyo, JAPAN

1 Room 1105, No.317, Xian Xia Road, Far East Int’l Plaza, Changning District
Shanghai, China 200051

Via Fatebenefratelli 15, Milano, Italy 20121

Suite 4, Floor 6, City Gate East, Toll House Hill, Nottingham, England NG 1 5SF

Campos Eliseos 154-101, 11580 Polanco, Mexico

 

D-3

--------------------------------------------------------------------------------


 

(b)                                 Organization. The Organizational Chart below
shows the ownership structure of all Subsidiaries of Company.

 

Holder

 

Type of
Rights/Stock

 

No. of Shares
(after exercise of
all rights to
acquire shares)

 

% Interest (on a
fully diluted
basis)

 

Capstone Turbine Corporation

 

Common

 

1000

 

100

%

 

(c)                                  Authorization of Borrowing; No Conflict as
to Law or Agreements. The execution, delivery and performance by Company of the
Loan Documents and any other documents or agreements described in or related to
this Agreement, and all borrowing under the Line of Credit have been authorized
and do not (i) require the consent or approval of Company’s Owners; (ii) require
the authorization, consent or approval by, or registration, declaration or
filing with (except for the filing of any financing statements or similar
documents), or notice to, any governmental agency or instrumentality, whether
domestic or foreign, or any other Person, except to the extent obtained,
accomplished or given prior to the date of this Agreement; (iii) violate any
provision of any law, rule or regulation (including Regulation X of the Board of
Governors of the Federal Reserve System) or of any order, writ, injunction or
decree presently in effect having applicability to Company or of Company’s
Constituent Documents; (iv) result in a breach of or constitute a default or
event of default under any indenture or loan or credit agreement or any other
material agreement, lease or instrument to which Company is a party or by which
it or its properties may be bound or affected; or (v) result in, or require, the
creation or imposition of any Lien (other than the Security Interest) upon or
with respect to any of the properties now owned or subsequently acquired by
Company.

 

(d)                                 Legal Agreements. This Agreement, the other
Loan Documents, and any other document or agreement described in or related to
this Agreement, will constitute the legal, valid and binding obligations of
Company, enforceable against Company in accordance with their respective terms.

 

(e)                                  Subsidiaries. Except as disclosed below,
Company has no Subsidiaries.

 

Subsidiaries

 

Capstone Turbine International, Inc., a Delaware corporation

 

 

(f)                                    Financial Condition; No Adverse Change.
Company has furnished to Wells Fargo its audited financial statements for its
fiscal year ended March 31, 2008, and unaudited financial statements for the
fiscal-year-to-date period ended September 30, 2008, and those statements fairly
present Company’s financial condition as of those dates and the results of
Company’s operations and cash

 

D-4

--------------------------------------------------------------------------------


 

flows for the periods then ended and were prepared in accordance with GAAP.
Since the date of the most recent financial statements, there has been no
Material Adverse Effect.

 

(g)                                 Litigation. Except as disclosed below, there
are no actions, suits or proceedings pending or, to Company’s knowledge,
threatened against or affecting Company or any of its Affiliates or the
properties of Company or any of its Affiliates before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which, if determined adversely to Company or any of its Affiliates,
would have a Material Adverse Effect on the financial condition, properties or
operations of Company or any of its Affiliates.

 

Litigation

 

In December 2001, a purported stockholder class action lawsuit was filed in the
United States District Court for the Southern District of New York (the
“District Court”) against the Company, two of its then officers, and the
underwriters of the Company’s initial public offering. The suit purports to be a
class action filed on behalf of purchasers of the Company’s common stock during
the period from June 28,2000 to December 6,2000. An amended complaint was filed
on April 19,2002. The Plaintiffs allege that the underwriter defendants agreed
to allocate stock in the Company’s June 28, 2000 initial public offering and
November 16,2000 secondary offering to certain investors in exchange for
excessive and undisclosed commissions and agreements by those investors to make
additional purchases of stock in the aftermarket at pre-determined prices. The
Plaintiffs allege that the prospectuses for these two public offerings were
false and misleading in violation of the securities laws because they did not
disclose these arrangements.

 

(h)                                 Intellectual Property Rights.

 

(i)                                     Owned Intellectual Property. Set forth
below is a complete list of all patents, applications for patents, trademarks,
applications to register trademarks, service marks, applications to register
service marks, mask works, trade dress and copyrights for which Company is the
owner of record (the “Owned Intellectual Property”). Except as set forth below,
(A) Company owns the Owned Intellectual Property free and clear of all
restrictions (including covenants not to sue any Person), court orders,
injunctions, decrees, writs or Liens, whether by agreement memorialized in a
Record Authenticated by Company or otherwise, (B) no Person other than Company
owns or has been granted any right in the Owned Intellectual Property, (C) all
Owned Intellectual Property is valid, subsisting and enforceable, and
(D) Company has taken all commercially reasonable action necessary to maintain
and protect the Owned Intellectual Property.

 

D-5

--------------------------------------------------------------------------------


 

(i)                                     Agreements with Employees and
Contractors. Company has entered into a legally enforceable agreement with each
Person that is an employee or subcontractor obligating that Person to assign to
Company, without additional compensation, any Intellectual Property Rights
created, discovered or invented by that Person in the course of that Person’s
employment or engagement with Company (except to the extent prohibited by law),
and further obligating that Person to cooperate with Company, without additional
compensation, to secure and enforce the Intellectual Property Rights on behalf
of Company, unless the job description of the Person is such that it is not
reasonably foreseeable that the employee or subcontractor will create, discover,
or invent Intellectual Property Rights.

 

(ii)                                  Intellectual Property Rights Licensed from
Others. Set forth below is a complete list of all agreements under which Company
has licensed Intellectual Property Rights from another Person (“Licensed
Intellectual Property”) other than readily available, non-negotiated licenses of
computer software and other intellectual property used solely for performing
accounting, word processing and similar administrative tasks (“Off-the-shelf
Software”) and a summary of any ongoing payments Company is obligated to make
with respect thereto. Except as set forth below or in any other Record, copies
of which have been given to Wells Fargo, Company’s licenses to use the Licensed
Intellectual Property are free and clear of all restrictions, Liens, court
orders, injunctions, decrees, or writs, whether by agreed to in a Record
Authenticated by Company or otherwise. Except as disclosed below, Company is not
contractually obligated to make royalty payments of a material nature, or pay
fees to any owner of, licensor of, or other claimant to, any Licensed
Intellectual Property Rights (excluding Off-the-shelf Software”).

 

(iii)                               Other Intellectual Property Needed for
Business. Except for Off-the-shelf Software and as disclosed below, the Owned
Intellectual Property and the Licensed Intellectual Property constitute all
Intellectual Property Rights used or necessary to conduct Company’s business as
it is presently conducted or as Company reasonably foresees conducting it.

 

(iv)                              Infringement. Except as disclosed below,
Company has no knowledge of, and has not received notice either orally or in a
Record alleging, any Infringement of another Person’s Intellectual Property
Rights (including any claim set forth in a Record that Company must license or
refrain from using the Intellectual Property Rights of any Person) nor, to
Company’s knowledge, is there any threatened claim or any reasonable basis for
any such claim.

 

D-6

--------------------------------------------------------------------------------

 

PATENTS AND PATENT APPLICATIONS

 

I.                                                Capstone Issued U. S. Patents

 

No

 

Issue No.

 

Description

 

App. Ser. No.

 

Filing Date

 

Issue Date

1.

 

D433,997

 

Turbogenerator

 

29/111,104

 

9/20/99

 

11/21/00

2.

 

5,427,455

 

Compliant Foil Hydrodynamic Fluid Film Radial Bearing

 

229,205

 

4/18/94

 

6/27/95

3.

 

5,497,615

 

Gas Turbine Generator Set

 

180,881

 

3/21/94

 

3/12/96

4.

 

5,529,398

 

Compliant Foil Hydrodynamic Fluid Film Thrust Bearing

 

08/363,540

 

12/23/94

 

6/25/96

5.

 

5,685,156

 

Catalytic Combustion System

 

650,625

 

5/20/96

 

11/11/97

6.

 

5,697,848

 

Compound Shaft with Flexible Disk Coupling

 

440,541

 

5/12/95

 

12/16/97

7.

 

5,752,380

 

Liquid Fuel Pressurization and Control System

 

730,941

 

10/16/96

 

5/19/98

8.

 

5,791,868

 

Thrust Load Compensating System for a Compliant Foil Hydrodynamic Fluid Film
Thrust Bearing

 

663,732

 

6/14/96

 

8/11/98

9.

 

5,819,524

 

Gaseous Fuel Compression and Control S&M

 

730,945

 

10/16/96

 

10/13/98

10.

 

5,827,040

 

Hydrostatic Augmentation of a Compliant Foil Hydrodynamic Fluid Film Thrust
Bearing

 

662,250

 

6/14/96

 

10/27/98

11.

 

5,850,732

 

Low Emissions Combustion System for a Gas Turbine Engine

 

855,210

 

5/13/97

 

12/22/98

12.

 

5,850,733

 

Gaseous Fuel Compression and Control S&M

 

85,817

 

5/27/98

 

12/22/98

13.

 

5,873,235

 

Liquid Fuel Pressurization and Control Method

 

990,467

 

12/15/97

 

2/23/99

14.

 

5,894,720

 

Low Emissions Combination System For A Gas Turbine Engine Employing Flame
Stabilization Within The Injector Tube

 

09/168,299

 

10/7/98

 

4/20/99

15.

 

5,899,673

 

Helical Flow Compressor/Turbine Permanent Magnet Motor/Generator

 

08/730,946

 

10/16/96

 

5/4/99

16.

 

5,903,116

 

Turbogenerator/Motor Controller

 

08/924,966

 

9/8/97

 

5/11/99

17.

 

5,915,841 See Re39190

 

Compliant Foil Fluid Film Radial Bearing

 

09/002,690

 

1/5/98

 

6/29/99

18.

 

5,918,985 See Re38373

 

Compliant Foil Fluid Thrust Film Bearing With a Tilting Pad Underspring

 

08/933,695

 

9/19/97

 

7/6/99

19.

 

5,964,663

 

Double Diaphragm Compound Shaft

 

08/934,430

 

9/19/97

 

10/12/99

20.

 

5,966,926

 

Liquid Fuel Injector Purge System

 

08/864,279

 

5/28/97

 

10/19/99

21.

 

6,016,658

 

Low Emissions Combustion System

 

09/182,966

 

10/8/98

 

1/25/00

22.

 

6,020,713

 

Turbogenerator/Motor Pulse Width Modulated Controller

 

09/002,890

 

1/5/98

 

2/1/00

23.

 

6,023,135

 

Turbogenerator/Motor Control System

 

09/080,892

 

5/18/98

 

2/8/00

24.

 

6,031,294

 

Turbogenerator/Motor Controller With Ancillary Energy Storage/Discharge

 

09/003,078

 

1/5/98

 

2/29/00

25.

 

6,037,687

 

Double Diaphragm Compound Shaft

 

09/224,208

 

12/30/98

 

3/14/00

 

D-7

--------------------------------------------------------------------------------


 

No

 

Issue No.

 

Description

 

App. Ser. No.

 

Filing Date

 

Issue Date

26.

 

6,049,195

 

Split Generator Winding Inverter

 

09/356,065

 

7/19/99

 

4/11/00

27.

 

6,062,016

 

Gas Turbine Engine Fixed Speed Light-Off

 

08/837,600

 

4/21/97

 

5/16/00

28.

 

6,065,281

 

Liquid Fuel Injector and Injector System

 

09/357,523

 

7/19/99

 

5/23/00

29.

 

6,070,404

 

Gaseous Fuel Compression and Control Method

 

09/086,615

 

5/27/98

 

7/6/00

30.

 

6,082,112

 

Liquid Fuel Injector

 

09/357,519

 

7/19/99

 

7/4/00

31.

 

6,093,975

 

Turbogenerator/Motor Control

 

09/181,388

 

10/27/98

 

7/25/00

32.

 

6,094,799

 

Method of Making Double Diaphragm Compound Shaft

 

09/224,206

 

12/30/98

 

8/1/00

33.

 

6,155,780

 

Ceramic Radial Flow Turbine Heat Shield

 

09/374,916

 

8/13/99

 

12/5/00

34.

 

6,158,892

 

Fluid Film Thrust Bearing Having Integral Compliant Foils

 

09/383,067

 

8/25/99

 

12/12/00

35.

 

6,169,334

 

Command and Control S&M for Multiple Turbogenerators

 

09/181,389

 

10/27/98

 

1/2/01

36.

 

6,178,751

 

Liquid Fuel Injector System

 

09/356,479

 

7/19/99

 

1/30/01

37.

 

6,190,048

 

Compliant Foil Fluid Film Radial Bearing

 

09/195,354

 

11/18/98

 

2/20/01

38.

 

6,192,668

 

M&A for Compressing Gaseous Fuel In a Turbine Engine

 

09/420,494

 

10/19/99

 

2/27/01

39.

 

6,194,794

 

Integrated Reciprocating Engine Generator Set and Turbogenerator System and
Method

 

09/359,815

 

7/23/99

 

2/27/01

40.

 

6,213,234

 

Vehicle Powered by a Fuel Cell/Gas

 

09/202,968

 

—

 

4/10/01

41.

 

6,239,520

 

Permanent Magnet Rotor Cooling S&M

 

09/558,406

 

4/24/00

 

5/29/01

42.

 

6,265,786

 

Turbogenerator Power Control System

 

09/181,213

 

10/27/98

 

7/24/01

43.

 

6,274,945

 

Combustion Control Method and System

 

09/459,719

 

12/13/99

 

8/14/01

44.

 

6,281,596

 

Automatic Turbogenerator Restarting M&S

 

09/444,487

 

11/19/99

 

8/28/01

45.

 

6,281,601

 

Turbogenerator Power Control S&M

 

09/360,043

 

7/23/99

 

8/28/01

46.

 

6,325,142

 

Turbogenerator Power Control System

 

09/316,896

 

5/22/99

 

12/4/01

47.

 

6,361,271

 

Crossing Spiral Compressor/Pump

 

09/444,014

 

11/19/99

 

3/26/02

48.

 

6,381,944

 

M&A for Compressing Gaseous Fuel in a Turbine Engine

 

09/772,537

 

1/29/01

 

5/7/02

49.

 

6,405,522

 

S&M for Modular Control of a Multi-Fuel Low Emissions Turbogenerator

 

09/453,825

 

12/1/99

 

6/18/02

50.

 

6,410,992

 

S&M for Dual Mode Control of a Turbogenerator/Motor

 

09/644,527

 

8/23/00

 

6/25/02

51.

 

6,425,732

 

Shrouded Rotary Compressor

 

09/643,625

 

8/22/00

 

7/30/02

52.

 

6,437,468

 

Permanent Magnet Rotor Cooling System and Method

 

09/829,778

 

4/10/01

 

8/20/02

 

D-8

--------------------------------------------------------------------------------


 

No

 

Issue No.

 

Description

 

App. Ser. No.

 

Filing Date

 

Issue Date

53.

 

6,438,937

 

S&M for Modular Control of a Multi-Fuel Low Emissions Turbogenerator

 

09/972,672

 

10/5/01

 

8/27/02

54.

 

6,453,658

 

Multi-Stage Multi-Plane Combustion System for a Gas Turbine Engine

 

09/512,986

 

2/24/00

 

9/24/02

55.

 

6,468,051

 

Helical Flow Compressor/Turbine Permanent Magnet Motor/ Generator

 

09/800,900

 

3/7/01

 

10/22/02

56.

 

6,487,096

 

Power Controller

 

09/207,817

 

12/8/98

 

11/26/02

57.

 

6,489,692

 

Method and Apparatus for Controlling Rotation of A Magnetic Rotor

 

09/459,426

 

12/13/99

 

12/3/02

58.

 

6,495,929

 

Turbogenerator Power Control System

 

09/829,035

 

4/9/01

 

12/17/02

59.

 

6,522,030

 

Multiple Power Generator Connection Method and System

 

09/624,315

 

7/24/00

 

2/18/03

60.

 

6,539,720

 

Generated System Bottoming Cycle

 

09/985,789

 

11/6/01

 

4/1/03

61.

 

6,552,440

 

Automatic Turbogenerator Restarting Method & System

 

09/900,246

 

7/6/01

 

4/22/03

62.

 

6,612,112

 

Transient Turbine Exhaust Temperature Control For A Turbogenerator

 

10/012,770

 

11/5/01

 

9/2/03

63.

 

6,629,064

 

Apparatus and Method for Distortion Compensation

 

09/265,729

 

3/9/99

 

9/30/03

64.

 

6,634,176

 

Turbine Exhaust Vortex Disrupter

 

09/977,445

 

10/15/01

 

10/21/03

65.

 

6,639,328

 

Microturbine/Capacitor Power Distribution System

 

10/033,826

 

12/19/01

 

10/28/03

66.

 

6,657,332

 

Turbogenerator Cooling System

 

09/984,501

 

10/30/01

 

12/2/03

67.

 

6,657,348

 

Rotor Shield For Magnetic Rotary Machine

 

09/985,439

 

11/2/01

 

12/2/03

68.

 

6,664,653

 

Command and Control System and Method for Controlling Operational Sequencing of
Multiple Turbogenerators Using a Selected Control Mode

 

09/689,577

 

10/12/00

 

12/16/03

69.

 

6,664,654

 

System and Method for Dual Mode Control of a Turbogenerator/Motor

 

10/158,095

 

5/29/02

 

12/16/03

70.

 

6,675,583

 

Combustion Method

 

09/969,491

 

11/2/01

 

1/13/04

71.

 

6,683,389

 

Hybrid Electric Vehicle DC Power Generation System

 

09/938,101

 

8/23/01

 

1/27/04

72.

 

6,684,642

 

Gas Turbine Engine Having a Multi-Stage Multi-Plane Combustion System

 

10/171,684

 

6/17/02

 

2/3/04

73.

 

6,702,463

 

Compliant Foil Thrust Bearing

 

09/714,349

 

11/15/00

 

3/9/04

74.

 

6,709,243

 

Rotary Machine With Reduced Axial Thrust Loads

 

09/696,316

 

10/25/00

 

3/23/04

75.

 

6,713,892

 

Automatic Turbogenerator Restarting Method and System

 

09/900,635

 

7/6/01

 

3/30/04

76.

 

6,720,685

 

Turbogenerator Cooling System (Div Of 09/984,501)

 

10/339,247

 

1/9/03

 

4/13/04

 

D-9

--------------------------------------------------------------------------------


 

No

 

Issue No.

 

Description

 

App. Ser. No.

 

Filing Date

 

Issue Date

 

77.

 

6,732,531

 

Combustion System for a Gas Turbine Engine With Variable Airflow Pressure
Actuated Premix Injector

 

10/101,032

 

3/18/02

 

5/11/04

 

78.

 

6,747,372

 

Distributed Control Method for Multiple Connected Generators

 

10/007,219

 

11/2/01

 

6/8/04

 

79.

 

6,748,742

 

Power Offsetting Compressor System

 

10/008,047

 

11/7/01

 

6/15/04

 

80.

 

6,751,941

 

Foil Bearing Rotary Flow Compressor With Control Valve

 

10/080,179

 

2/19/02

 

6/22/04

 

81.

 

6,784,565

 

Turbogenerator With Electrical Brake

 

10/077,121

 

2/15/02

 

8/31/04

 

82.

 

6,787,933

 

Power Generation System Having Transient Ride-Through/Load-Leveling Capabilities

 

10/043,694

 

1/10/2002

 

9/7/2004

 

83.

 

6,804,946

 

Combustion System With Shutdown Fuel Purge

 

10/720,145

 

11/25/03

 

10/19/04

 

84.

 

6,812,586

 

Distributed Power System

 

10/066,349

 

1/30/02

 

11/2/04

 

85.

 

6,812,587

 

Continuous Power Supply With Back-Up Generation

 

10/300,936

 

11/21/02

 

11/2/04

 

86.

 

6,815,932

 

Detection of Islanded Behavior and Anti-Islanding Protection of a Generator in
Grid-Connected Mode

 

09/975,148

 

10/12/01

 

11/9/04

 

87.

 

6,864,595

 

Detection of Islanded Behavior and Anti-Islanding Protection of a Generator in
Grid-Connected Mode

 

10/812,979

 

3/31/04

 

3/8/05

 

88.

 

6,870,279

 

Method And System For Control Of Turbogenerator Power And Temperature

 

10/037,916

 

1/2//02

 

3/22/05

 

89.

 

6,951,110

 

Annular Recuperator Design

 

09/966,514

 

9/27/01

 

10/4/05

 

90.

 

6,958,550

 

Method and System For Control of Turbogenerator Power and Temperature

 

10/887,297

 

7/9/04

 

10/25/05

 

91.

 

6,960,840

 

Integrated Turbine Power Generation System With Catalytic Reactor

 

10/706,070

 

11/13/03

 

11/1/05

 

92.

 

7,065,873

 

Recuperator Assembly and Procedures

 

10/917,118

 

8/12/04

 

6/27/06

 

93.

 

7,092,262

 

Pre-charge Circuit and Method

 

10/813,550

 

3/31/04

 

8/15/06

 

94.

 

7,112,036

 

Rotor and Bearing System For A Turbomachine

 

10/862,136

 

6/4/04

 

9/26/06

 

95.

 

7,147,050

 

Recuperator Construction For a Gas Turbine Engine

 

10/917,107

 

8/12/04

 

12/12/06

 

96.

 

7,415,764

 

Recuperator Assembly And Procedures

 

11/336,718

 

1/20/06

 

8/26/08

 

97.

 

RE38,373

 

Compliant Foil Fluid Thrust Film Bearing With a Tilting Pad Underspring (Reissue
of 5,918,985)

 

09/900,775

 

7/6/01

 

12/30/03

 

98.

 

RE39,190

 

Compliant Foil Fluid Film Radial Bearing (Reissue of 5,915,841.)

 

09/895,568

 

—

 

7/18/06

 

 

D-10

--------------------------------------------------------------------------------

 

II.                CAPSTONE PENDING U.S. PATENT APPLICATIONS

 

Description

 

App. Ser. No.

 

Filing Date

 

Turbgenerator/Motor Controller (Reissue)

 

09/853,852

 

5/11/01

 

Emergency Elevator System Interface Package

 

11/517,957

 

9/8/06

 

Compliant Foil Fluid Film Radial Bearing Or Seal

 

11/740,798

 

4/26/2007

 

 

III.              CAPSTONE ISSUED FOREIGN PATENTS

 

Issue No.

 

Description

 

Country

 

App. Ser. No.

0746680
69527283.7 in DE

 

Gas Turbine Engine Generator Set
(U.S. 5,497,615)

 

Europe

 

95909213.1

0 799 388
69519684.7 in DE

 

Compliant Foil Hydrodynamic Fluid Film Thrust Bearing
(U.S. 5,529,398)

 

Europe

 

95937420.8

0 756 672
69522683.5 in DE

 

Compliant Foil Hydrodynamic Fluid Radial Bearing
(U.S. 5,427,455)

 

Europe

 

95914005.4

1001180
69532538.8 in DE

 

Compliant Foil Hydrodynamic Fluid Film Thrust Bearing (divisional)
(U.S. 5,529,398)

 

Europe

 

00200446.3

3725548

 

Compliant Foil Hydrodynamic Fluid Film Thrust Bearing
(U.S. 5,529,398)

 

Japan

 

0520429/96

0903466
69824801.5 in DE

 

Double Diaphragm Compound Shaft
(U.S. 5,964,663)

 

Europe

 

98307606.8

0878665

 

Low Emissions Combustion System For a Gas Turbine
Engine (U.S. 5,850,732)

 

Europe

 

98303693.0

122912

 

Low Emissions Combustion System For A Gas Turbine Engine
(U.S. 5,850,732)

 

Israel

 

122912

112275

 

Gas Turbine Engine Generator Set
(U.S. 5,497,615)

 

Israel

 

112275

117546

 

Compliant Foil Hydrodynamic Fluid Film Thrust Bearing
(U.S. 5,529,398)

 

Israel

 

117546

113289

 

Compliant Foil Hydrodynamic Fluid Radial Bearing
(U.S. 5,427,455)

 

Israel

 

113289

118216

 

Compound Shaft
(U.S. 5,697,848)

 

Israel

 

118216

 

D-11

--------------------------------------------------------------------------------


 

Issue No.

 

Description

 

Country

 

App. Ser. No.

121531

 

Gaseous Fuel Compression And Control System
(U.S. 5,819,524)

 

Israel

 

121531

124664

 

Compliant Foil Fluid Film Thrust Bearing
(U.S. 5,918,985)

 

Israel

 

124664

125679

 

Double Diaphragm Compound Shaft
(U.S. 5,964,663)

 

Israel

 

125679

127021

 

Compliant Foil Film Radial Bearing
(U.S. 5,915,841)

 

Israel

 

127021

125905

 

Turbogenerator/motor Controller With ancillary Energy Storage/Discharge (B2)
(U.S. 6,031,294)

 

Israel

 

125905

137542

 

Turbogenerator/motor Controller (B1)
(U.S. 5,903,116)

 

Israel

 

137542

121532

 

Helical Flow Compression Turbine With Permanent Magnet Motor/Generator
(U.S. 5,899,673)

 

Israel

 

121532

3598437

 

Compliant Foil Hydrodynamic Fluid Film Radial Bearing
(U.S. 5,427,455)

 

Japan

 

7-526958

1075724

 

Power Controller (B3)
(U.S. 6,487,096)

 

Europe

 

98962993.6

0903510 GB and Fr.; 69830961.8-08 Germ.

 

Compliant Foil Fluid Film Thrust Bearing with Tilting Pad Underspring
(U.S. 5,918,985)

 

Europe

 

98307596.1

0927831 GB and Fr.; 69832579.6-08 Germ.

 

Compliant Foil Fluid Film Radial Bearing
(U.S. 5,915,841)

 

Europe

 

98310805.1

0901218 GB and Fr.; 69832860.4-08 Germ.

 

Turbogenerator/Motor Controller (B1)
(U.S. 5,903,116)

 

Europe

 

98307247.1

1130322 GB and FR; 60125441.4 Germany

 

Multi-Stage Multi-Plane Combustion System for a Gas Turbine Engine
(U.S. 6,453,658)

 

Europe

 

01301676.1

1337761 in GB, FR and IT; 60125583.6 in Germany

 

Compliant Foil Thrust Bearing
(U.S. 6,702,463)

 

Europe

 

01996693.6

2,242,947

 

Double Diaphragm Compound Shaft
(U.S. 5,964,663)

 

Canada

 

2,242,947

 

D-12

--------------------------------------------------------------------------------


 

Issue No.

 

Description

 

Country

 

App. Ser. No.

2,254,034

 

Compliant Foil Fluid Film Radial Bearing
(U.S. 5,915,841)

 

Canada

 

2,254,034

0963035 Germany 69936424.8

 

Turbogenerator/Motor Control System
(U.S. 6,023,135)

 

Europe

 

99303642.5

2,238,356

 

Compliant Foil Fluid Film Thrust Bearing with Tilting Pad Underspring
(U.S. 5,918,985)

 

Canada

 

2,238,356

 

IV.                        CAPSTONE PENDING FOREIGN PATENT APPLICATIONS

 

Description

 

Country

 

App. Ser. No.

 

Filing Date

Command and Control System and Method For Multiple Turbogenerators
(U.S. 6,169,334)

 

Canada

 

2,279,047

 

7/29/99

Helical Flow Compressor/Turbine Permanent Magnet Motor/Generator
(U.S. 6,468,051)

 

Japan

 

2000-117024

 

4/19/99

Turbogenerator/Motor Controller (B1)
(U.S. 5,903,116)

 

Canada

 

2,246,769

 

9/8/98

Compliant Foil Fluid Film Thrust Bearing With a Tilting Pad Underspring
(U.S. 5,918,985)

 

Japan

 

10-250675

 

9/4/98

Compliant Foil Fluid Film Radial Bearing
(U.S. 5,915,841)

 

Japan

 

10-347079

 

12/7/98

Multi-Stage Multi-Plane Combustion System For a Gas Turbine Engine
(U.S. 6,453,658)

 

Japan

 

2001-45027

 

2/21/01

Multiple Power Generator Connection Method and System
(U.S. 6,522,030)

 

Europe

 

01923202.4

 

4/6/01

Power Controller (B3) (Div. of #131)
(U.S. 6,487,096)

 

Europe

 

05025283.2

 

11/18/05

Compliant Foil Fluid Film Radial Bearing Or Seal

 

PCT

 

PCT/US08/57716

 

3/20/2008

 

D-13

--------------------------------------------------------------------------------


 

TRADEMARK APPLICATIONS AND REGISTRATIONS BY COUNTRY

 

Trademark

 

Jurisdiction

 

Application
Number

 

Reg.
Number

 

Status

 

Renewal Deadline

CAPSTONE

 

Australia

 

—

 

755,739

 

Registered

 

February 23, 2018

[g117172ko19i001.jpg]

 

Australia

 

—

 

755,737

 

Registered

 

February 23, 2018

CAPSTONE

 

Brazil

 

824/638,859

 

824/638,859

 

Registered

 

November 20, 2017

CAPSTONE

 

Bulgaria

 

41,473

 

37,397

 

Registered

 

July 28, 2008(1)

CAPSTONE

 

Bulgaria

 

42,775

 

34,967

 

Registered

 

July 28, 2008

[g117172ko19i001.jpg]

 

Bulgaria

 

42,776

 

34,968

 

Registered

 

July 28, 2008

CAPSTONE

 

Canada

 

870,563

 

TMA
563,894

 

Registered

 

June 21, 2017

[g117172ko19i001.jpg]

 

Canada

 

870,564

 

TMA
504,764

 

Registered

 

November 30, 2013

CAPSTONE

 

China (PRC)

 

9,800,017,341

 

1,291,874

 

Registered

 

July 06, 2009

CAPSTONE

 

China (PRC)

 

9,800,017,342

 

1,284,494

 

Registered

 

June 13, 2009

CAPSTONE

 

China (PRC)

 

9,800,017,343

 

1,299,981

 

Registered

 

July 27, 2009

CAPSTONE

 

China (PRC)

 

9,800,017,344

 

1,301,274

 

Registered

 

August 06, 2009

[g117172ko19i001.jpg]

 

China (PRC)

 

9,800,017,340

 

1,284,495

 

Registered

 

June 13, 2009

CAPSTONE

 

CTM

 

637,082

 

637,082

 

Registered

 

September 23, 2017

 

--------------------------------------------------------------------------------

(1)      Bulgaria — Renewals have been issued for these registrations.

 

D-14

--------------------------------------------------------------------------------


 

Trademark

 

Jurisdiction

 

Application
Number

 

Reg.
Number

 

Status

 

Renewal Deadline

CAPSTONE

 

CTM

 

745,109

 

745,109

 

Registered

 

February 13, 2018

[g117172ko19i001.jpg]

 

CTM

 

524,306

 

524,306

 

Registered

 

April 29, 2017

CAPSTONE

 

Czech Republic

 

128,183

 

212,315

 

Registered

 

December 05, 2017

CAPSTONE

 

Czech Republic

 

128,352

 

218,818

 

Registered

 

December 11, 2017

CAPSTONE

 

Czech Republic

 

128,353

 

218,819

 

Registered

 

December 11, 2017

CAPSTONE

 

Czech Republic

 

130,446

 

228,042

 

Registered

 

February 25, 2018

[g117172ko19i001.jpg]

 

Czech Republic

 

130,447

 

228,043

 

Registered

 

February 25, 2018

CAPSTONE

 

Estonia

 

9,800,433

 

29,393

 

Registered

 

September 03, 2009

CAPSTONE

 

Estonia

 

EE9,702,761

 

28,852

 

Registered

 

May 26, 2009

CAPSTONE

 

Estonia

 

EE9,702,762

 

28,853

 

Registered

 

May 26, 2009

[g117172ko19i001.jpg]

 

Estonia

 

9,800,434

 

29,394

 

Registered

 

September 03, 2009

CAPSTONE

 

Hungary

 

M9,704,089

 

157,005

 

Registered

 

November 06, 2017

CAPSTONE

 

Hungary

 

M9,800,530

 

155,108

 

Registered

 

February 16, 2018

[g117172ko19i001.jpg]

 

Hungary

 

M9,800,529

 

155,107

 

Registered

 

February 16, 2018

CAPSTONE

 

India

 

769,311

 

769,311

 

Registered

 

September 23, 2017

[g117172ko19i001.jpg]

 

India

 

769,314

 

769,314

 

Registered

 

September 23, 2017

CAPSTONE

 

Indonesia

 

D00.2002.142
59.14414

 

543,704

 

Registered

 

July 04, 2012

CAPSTONE

 

Israel

 

115,027

 

115,027

 

Registered

 

September 23, 2018

 

D-15

--------------------------------------------------------------------------------


 

Trademark

 

Jurisdiction

 

Application
Number

 

Reg.
Number

 

Status

 

Renewal Deadline

CAPSTONE

 

Israel

 

115,028

 

115,028

 

Registered

 

September 23, 2018

CAPSTONE

 

Israel

 

115,029

 

115,029

 

Registered

 

September 23, 2018

CAPSTONE

 

Israel

 

117,832

 

117,832

 

Registered

 

February 15, 2019

[g117172ko19i001.jpg]

 

Israel

 

112,062

 

112,062

 

Registered

 

April 30, 2018

[g117172ko19i001.jpg]

 

Israel

 

112,063

 

112,063

 

Registered

 

April 30, 2018

CAPSTONE

 

Japan

 

05-077077

 

3,179,900

 

Registered

 

July 31, 2016

CAPSTONE

 

Japan

 

10-017382

 

4,414,046

 

Registered

 

September 01, 2010

CAPSTONE

 

Japan

 

9-174425

 

4,413,826

 

Registered

 

September 01, 2010

CAPSTONE (in Katakana)

[g117172ko19i002.jpg]

 

Japan

 

62-4732

 

2,221,178

 

Registered

 

April 23, 2010

[g117172ko19i001.jpg]

 

Japan

 

9-112736

 

4,378,971

 

Registered

 

April 21, 2010

CAPSTONE

 

Malaysia

 

98/02655

 

9,802,655

 

Registered

 

September 16, 2017

CAPSTONE

 

Malaysia

 

98/02658

 

9,802,658

 

Registered

 

March 04, 2018

CAPSTONE

 

Malaysia

 

98/02659

 

9,802,659

 

Registered

 

September 04, 2017

CAPSTONE

 

Malaysia

 

98/02660

 

9,802,660

 

Registered

 

March 04, 2018

[g117172ko19i001.jpg]

 

Malaysia

 

98/02656

 

9,802,656

 

Registered

 

March 04, 2018

 

D-16

--------------------------------------------------------------------------------

 

Trademark

 

Jurisdiction

 

Application
Number

 

Reg.
Number

 

Status

 

Renewal Deadline

[g117172ko21i001.jpg]

 

Malaysia

 

98/02657

 

9,802,657

 

Registered

 

March 04, 2018

CAPSTONE

 

Mexico

 

324,506

 

576,585

 

Registered

 

March 04, 2008(2)

CAPSTONE

 

Mexico

 

324,507

 

579,612

 

Registered

 

March 04, 2008

CAPSTONE

 

Mexico

 

324,508

 

577,332

 

Registered

 

March 04, 2008

CAPSTONE

 

Mexico

 

324,509

 

582,024

 

Registered

 

March 04, 2008

[g117172ko21i001.jpg]

 

Mexico

 

324,510

 

578,232

 

Registered

 

March 04, 2008

[g117172ko21i001.jpg]

 

Mexico

 

324,512

 

582,025

 

Registered

 

March 04, 2008

CAPSTONE

 

New Zealand

 

289,011

 

289,011

 

Registered

 

February 26, 2015

CAPSTONE

 

New Zealand

 

289,012

 

289,012

 

Registered

 

February 26, 2015

CAPSTONE

 

New Zealand

 

289,013

 

289,013

 

Registered

 

September 04, 2014

CAPSTONE

 

New Zealand

 

289,014

 

289,014

 

Registered

 

September 16, 2014

CAPSTONE

 

New Zealand

 

311,548

 

311,548

 

Registered

 

June 24, 2016

[g117172ko21i001.jpg]

 

New Zealand

 

289,015

 

289,015

 

Registered

 

February 26, 2015

[g117172ko21i001.jpg]

 

New Zealand

 

289,016

 

289,016

 

Registered

 

February 26, 2015

CAPSTONE

 

Nigeria

 

84672/04

 

RTM 66760

 

Registered

 

February 04, 2011

CAPSTONE

 

Nigeria

 

84673/04

 

RTM 66750

 

Registered

 

February 04, 2011

 

--------------------------------------------------------------------------------

(2)   Mexico — Renewal petitions and change of legal address have been filed
with the Mexican Intellectual Property Office.

 

D-17

--------------------------------------------------------------------------------


 

Trademark

 

Jurisdiction

 

Application
Number

 

Reg.
Number

 

Status

 

Renewal Deadline

[g117172ko21i001.jpg]

 

Nigeria

 

84670/04

 

RTM 66752

 

Registered

 

February 04, 2011

[g117172ko21i001.jpg]

 

Nigeria

 

84671/04

 

RTM 66761

 

Registered

 

February 04, 2011

CAPSTONE

 

Poland

 

Z-180,350

 

125,456

 

Registered

 

November 20, 2017

CAPSTONE

 

Poland

 

Z-184,099

 

128,663

 

Registered

 

March 02, 2018

[g117172ko21i001.jpg]

 

Poland

 

Z-183,816

 

130,098

 

Registered

 

February 24, 2018

CAPSTONE

 

Republic of Korea

 

97/52389

 

430,990

 

Registered

 

November 25, 2008(3)

CAPSTONE

 

Republic of Korea

 

97/52390

 

438,925

 

Registered

 

January 22, 2009

CAPSTONE

 

Republic of Korea

 

98/1917

 

54,995

 

Registered

 

May 17, 2009

CAPSTONE

 

Republic of Korea

 

98/9567

 

59,573

 

Registered

 

February 15, 2010

[g117172ko21i001.jpg]

 

Republic of Korea

 

97/45930

 

427,401

 

Registered

 

October 28, 2008

[g117172ko21i001.jpg]

 

Republic of Korea

 

97/45931

 

430,962

 

Registered

 

November 25, 2008

CAPSTONE

 

Romania

 

47,388

 

34,319

 

Registered

 

December 09, 2017

CAPSTONE

 

Romania

 

50,051

 

35,291

 

Registered

 

March 16, 2018

 

--------------------------------------------------------------------------------

(3)          Republic of Korea — Renewal applications have been filed for the
two pertinent registrations in the Republicof Korea. Delay has been caused due
to Korea’s change of classification of goods into a separate international class
number. Waller Lansden Dortch & Davis is awaiting renewal certificates and next
renewal deadlines from local counsel.

 

D-18

--------------------------------------------------------------------------------


 

Trademark

 

Jurisdiction

 

Application
Number

 

Reg.
Number

 

Status

 

Renewal Deadline

[g117172ko21i001.jpg]

 

Romania

 

50,052

 

35,292

 

Registered

 

March 16, 2018

CAPSTONE

 

Russian Federation

 

97,718,654

 

174,403

 

Registered

 

December 05, 2017

CAPSTONE

 

Russian Federation

 

97,718,655

 

173,434

 

Registered

 

December 05, 2017

CAPSTONE

 

Russian Federation

 

97,718,656

 

173,435

 

Registered

 

December 05, 2017

CAPSTONE

 

Russian Federation

 

98,702,564

 

176,654

 

Registered

 

February 18, 2018

[g117172ko21i001.jpg]

 

Russian Federation

 

98,702,573

 

176,655

 

Registered

 

February 18, 2018

CAPSTONE

 

Slovak Republic

 

0499-98

 

191,841

 

Registered

 

February 27, 2018

CAPSTONE

 

Slovak Republic

 

3643-97

 

189,134

 

Registered

 

December 11, 2017

CAPSTONE

 

Slovak Republic

 

3655-97

 

188,650

 

Registered

 

December 11, 2017

CAPSTONE

 

Slovak Republic

 

3656-97

 

188,651

 

Registered

 

December 11, 2017

[g117172ko21i001.jpg]

 

Slovak Republic

 

0500-98

 

191,068

 

Registered

 

February 27, 2018

CAPSTONE

 

Slovenia

 

Z-9771850

 

9,771,850

 

Registered

 

December 11, 2017

CAPSTONE

 

Slovenia

 

Z-9870250

 

9,870,250

 

Registered

 

February 26, 2018

[g117172ko21i001.jpg]

 

Slovenia

 

Z-9870249

 

9,870,249

 

Registered

 

February 26, 2018

CAPSTONE

 

South Africa

 

98/02522

 

98/02522

 

Registered

 

February 20, 2018

CAPSTONE

 

South Africa

 

98/02523

 

98/02523

 

Registered

 

February 20, 2018

CAPSTONE

 

South Africa

 

98/02524

 

98/02524

 

Registered

 

February 20, 2018

CAPSTONE

 

South Africa

 

98/02525

 

98/02525

 

Registered

 

February 20, 2018

 

D-19

--------------------------------------------------------------------------------


 

Trademark

 

Jurisdiction

 

Application
Number

 

Reg.
Number

 

Status

 

Renewal Deadline

[g117172ko21i001.jpg]

 

South Africa

 

2004/03561

 

2004/03561

 

Registered

 

March 08, 2014

[g117172ko21i001.jpg]

 

South Africa

 

98/02526

 

98/02526

 

Registered

 

February 20, 2018

[g117172ko21i001.jpg]

 

South Africa

 

98/02527

 

98/02527

 

Registered

 

February 20, 2018

CAPSTONE

 

Switzerland

 

04728/2002

 

502,265

 

Registered

 

May 27, 2012

CAPSTONE

 

Ukraine

 

98/020713

 

20,994

 

Registered

 

February 23, 2018

[g117172ko21i001.jpg]

 

Ukraine

 

98/020714

 

20,655

 

Registered

 

February 23, 2018

CAPSTONE

 

USA

 

74/732,798

 

2,058,307

 

Registered

 

April 29, 2017

CAPSTONE

 

USA

 

75/306,958

 

2,248,687

 

Registered

 

June 01, 2009

CAPSTONE

 

USA

 

75/351,980

 

2,201,317

 

Registered

 

November 03, 2018

CAPSTONE

 

USA

 

75/357,665

 

2,487,869

 

Registered

 

September 11, 2011

[g117172ko21i002.jpg]

 

USA

 

78/166,520

 

2,993,044

 

Registered

 

September 06, 2015

[g117172ko21i002.jpg]

 

USA

 

78/975,666

 

2,940,243

 

Registered

 

April 12, 2015

CAPSTONE MICROTURBINE

 

USA

 

78/166,522

 

2,956,871

 

Registered

 

May 31, 2015

[g117172ko21i003.jpg]

 

USA

 

78/970,583

 

—

 

Pending

 

—

[g117172ko21i004.jpg]

 

USA

 

75/191,384

 

2,144,240

 

Registered

 

March 17, 2018

 

D-20

--------------------------------------------------------------------------------

 

Trademark

 

Jurisdiction

 

Application
Number

 

Reg.
Number

 

Status

 

Renewal Deadline

 

SAFE RETURN SYSTEM

 

USA

 

78/947,172

 

—

 

Pending

 

—

 

SRS

 

USA

 

78/947,412

 

—

 

Pending

 

—

 

 

INTELLECTUAL PROPERTY RIGHTS LICENSED FROM THIRD PARTIES

 

1.                    Licensing Agreement, dated as of April 14, 2008, between
the Company and United Technologies Corporation, Pratt & Whitney, which grants
the Company a non-exclusive, non-transferable license, without the right to
sub-license, to use the patents and/or technical information related to material
and material properties listed on Exhibit A attached thereto and the related
Technical Support (as defined therein) for the design of the C200, as agreed
upon in that certain Development and License Agreement, dated as of September 7,
2007, between the parties thereto. All fees for such license have been paid in
full in advance.

 

2.                    Amended and Restated License Agreement, dated as of
August 2, 2000 (“Solar License Agreement”), between the Company and Solar
Turbines Incorporated (“Solar”), which grants the Company a non-exclusive,
non-transferable license, without the right to sub-license to use the Solar
Intellectual Property (as defined therein) as set forth therein. The Company
pays to Solar a royalty for each Licensed Product (as defined in the Solar
License Agreement) manufactured by the Company in accordance with the Solar
License Agreement pursuant to the following schedule:

 

-

 

0-100kW:

 

$

100.00

 

-

 

101kW-200kW:

 

$

200.00

 

-

 

201kW-300kW:

 

$

300.00

 

-

 

301kW-400kW:

 

$

400.00

 

-

 

401kW-500kW:

 

$

500.00

 

 

i                                             Bulgaria — Renewals have been
issued for these registrations.

ii                                          Mexico — Renewal petitions and
change of legal address have been filed with the Mexican Intellectual Property
Office.

iii                                       Republic of Korea — Renewal
applications have been filed for the two pertinent registrations in the Republic
of Korea. Delay has been caused due to Korea’s change of classification of goods
into a separate international class number. Waller Lansden Dortch & Davis is
awaiting renewal certificates and next renewal deadlines from local counsel.

 

(j)                                     Taxes. Company and its Affiliates have
paid or caused to be paid to the proper authorities when due all federal, state
and local taxes required to be withheld by

 

D-21

--------------------------------------------------------------------------------


 

each of them except for those taxes being contested in good faith by appropriate
proceedings and for which appropriate reserves have been maintained under GAAP.
Company and its Affiliates have filed all federal, state and local tax returns
which to the knowledge of the Officers of Company or any Affiliate, as the case
may be, are required to be filed, and Company and its Affiliates have paid or
caused to be paid to the respective taxing authorities all taxes as shown on
these returns or on any assessment received by any of them to the extent such
taxes have become due except for those taxes being contested in good faith by
appropriate proceedings and for which appropriate reserves have been maintained
under GAAP.

 

(k)                                  Titles and Liens. Company has good and
absolute title to all Collateral free and clear of all Liens other than
Permitted Liens. No financing statement naming Company as debtor is on file in
any office except to perfect only Permitted Liens.

 

(l)                                     No Defaults. Company is in compliance
with all provisions of all agreements,instruments, decrees and orders to which
it is a party or by which it or its property is bound or affected, the breach or
default of which could have a Material Adverse Effect.

 

(m)                               Submissions to Wells Fargo. All financial and
other information provided to Wells Fargo by or on behalf of Company in
connection with Company’s request for the credit facilities contemplated hereby
is (i) true and correct in all material respects, (ii) does not omit any
material fact that would cause such information to be misleading, and (iii) as
to projections, valuations or proforma financial statements, present a good
faith opinion as to such projections, valuations and proforma condition and
results.

 

(n)                                 Financing Statements. Company has previously
authorized the filing of financing statements sufficient when filed to perfect
the Security Interest and other Liens created by the Security Documents. When
such financing statements are filed, Wells Fargo will have a valid and perfected
security interest in all Collateral capable of being perfected by the filing of
financing statements. None of the Collateral is or will become a fixture on real
estate, unless a sufficient fixture filing has been filed with respect to such
Collateral.

 

(o)                                 Rights to Payment. Each right to payment and
each instrument, document, chattel paper and other agreement constituting or
evidencing Collateral is (or, in the case of all future Collateral, will be when
arising or issued) the valid, genuine and legally enforceable obligation,
subject to no defense, setoff or counterclaim of the account debtor or other
obligor named in that instrument.

 

(p)                                 Employee Benefit Plans.

 

(i)                           Maintenance and Contributions to Plans. Except as
disclosed below, neither Company nor any ERISA Affiliate (A) maintains or has
maintained any Pension Plan, (B) contributes or has contributed to any

 

D-22

--------------------------------------------------------------------------------


 

                                      Multiemployer Plan, or (C) provides or has
provided post-retirement medical or insurance benefits to employees or former
employees (other than benefits required under Section 601 of ERISA, Section
4980B of the IRC, or applicable state law).

 

(ii)                        Knowledge of Plan Noncompliance with Applicable Law.
Except as disclosed below, neither Company nor any ERISA Affiliate has
(A) knowledge that Company or the ERISA Affiliate is not in full compliance with
the requirements of ERISA, the IRC, or applicable state law with respect to any
Plan, (B) knowledge that a Reportable Event occurred or continues to exist in
connection with any Pension Plan, or (C) sponsored a Plan that it intends to
maintain as qualified under the IRC that is not so qualified, and no fact or
circumstance exists which may have a material adverse effect on such Plan’s
tax-qualified status.

 

(iii)                     Funding Deficiencies and Other Liabilities. Neither
Company nor any ERISA Affiliate has liability for any (A) accumulated funding
deficiency (as defined in Section 302 of ERISA and Section 412 of the IRC) under
any Plan, whether or not waived, (B) withdrawal, partial withdrawal,
reorganization or other event under any Multiemployer Plan under Section 4201 or
4243 of ERISA, or (C) event or circumstance which could result in financial
obligation to the Pension Benefit Guaranty Corporation, the Internal Revenue
Service, the Department of Labor or any participant in connection with any Plan
(other than routine claims for benefits under the Plan).

 

Employee Benefit Plans

 

None.

 

(q)                                 Environmental Matters.

 

(i)                           Hazardous Substances on Premises. Except as
disclosed below, there are not present in, on or under the Premises any
Hazardous Substances in such form or quantity as to create any material
liability or obligation for either Company or Wells Fargo under the common law
of any jurisdiction or under any Environmental Law, and no Hazardous Substances
have ever been stored, buried, spilled, leaked, discharged, emitted or released
in, on or under the Premises in such a way as to create a liability which would
have a Material Adverse Effect.

 

(ii)                        Disposal of Hazardous Substances. Except as
disclosed below, Company has not disposed of Hazardous Substances in such a
manner as to create any liability under any Environmental Law which would have a
Material Adverse Effect.

 

D-23

--------------------------------------------------------------------------------


 

(iii)                     Claims and Proceedings with Respect to Environmental
Law Compliance. Except as disclosed below, there have not existed in the past,
nor are there any threatened or impending requests, claims, notices,
investigations, demands, administrative proceedings, hearings or litigation
relating in any way to the Premises or Company, alleging material liability
under, violation of, or noncompliance with any Environmental Law or any license,
permit or other authorization issued pursuant thereto.

 

(iv)                    Compliance with Environmental Law; Permits and
Authorizations. Except as disclosed below, Company (A) conducts its business at
all times in compliance with applicable Environmental Law where the failure to
be so in compliance could reasonably be expected to have a Material Adverse
Effect, (B) possesses valid licenses, permits and other authorizations required
under applicable Environmental Law for the lawful and efficient operation of its
business, none of which are scheduled to expire, or withdrawal, or material
limitation within the next 12 months, and (C) has not been denied insurance on
grounds related to potential environmental liability.

 

(v)                       Status of Premises. Except as disclosed below, the
Premises are not and never have been listed on the National Priorities List, the
Comprehensive Environmental Response, Compensation and Liability Information
System or any similar federal, state or local list, schedule, log, inventory or
database.

 

(vi)                    Environmental Audits, Reports, Permits and Licenses.
Company has delivered to Wells Fargo all environmental assessments, audits,
reports, permits, licenses and other documents describing or relating in any way
to the Premises or Company’s businesses.

 

Environmental Matters

 

Environmental Reports

 

Review of Site Conditions, dated February 11, 2005 for 16640 Stagg Street, Van
Nuys, California, by TRC

 

Environmental Site Assessment Report, dated February 27, 2006 for 16640 Stagg
Street, Van Nuys, California, by TRC

 

Indoor Air Quality Investigation, dated April 17, 2006 for 16640 Stagg Street,
Van Nuys, California, by Environmics Southwest, LLC

 

Personal Breathing Zone Sampling, dated July 25, 2006 for 16640 Stagg Street,
Van Nuys, California, by Environmics Southwest, LLC

 

D-24

--------------------------------------------------------------------------------


 

Exhibit E to Credit and Security Agreement

 

COMPLIANCE CERTIFICATE

 

To:

 

Wells Fargo Bank, National Association

Date:

 

[                        , 200  ]

Subject:

 

Financial Statements

 

In accordance with our Credit and Security Agreement dated February 9, 2009 (as
amended from time to time, the “Credit Agreement”), attached are the financial
statements of Capstone Turbine Corporation (the “Company”) dated [
                 , 200  ] (the “Reporting Date”) and the year-to-date period
then ended (the “Current Financials”). All terms used in this certificate have
the meanings given in the Credit Agreement.

 

A.                                         Preparation and Accuracy of Financial
Statements. I certify that the Current Financials have been prepared in
accordance with GAAP, subject to year-end audit adjustments, and fairly present
Company’s financial condition as of the Reporting Date.

 

B.                                        Name of Company; Merger and
Consolidation. I certify that:

 

(Check one)

 

o                                         Company has not, since the date of the
Credit Agreement, changed its name or jurisdiction of organization, nor has it
consolidated or merged with another Person.

 

o                                        Company has, since the date of the
Credit Agreement, either changed its name or jurisdiction of organization, or
both, or has consolidated or merged with another Person, which change,
consolidation or merger: o was consented to in advance by Wells Fargo in an
Authenticated Record, and/or o is more fully described in the statement of facts
attached to this Certificate.

 

C.                                         Events of Default. I certify that:

 

(Check one)

 

o                                         I have no knowledge of the occurrence
of an Event of Default under the Credit Agreement, except as previously reported
to Wells Fargo in a Record.

 

o                                         I have knowledge of an Event of
Default under the Credit Agreement not previously reported to Wells Fargo in a
Record, as more fully described in the statement of facts attached to this
Certificate, and further, I acknowledge that Wells Fargo may under the terms of
the Credit Agreement impose the Default Rate at any time during the resulting
Default Period.

 

D.                                         Litigation Matters. I certify that:

 

(Check one)

 

E-1

--------------------------------------------------------------------------------


 

o                                         I have no knowledge of any material
adverse change to the litigation exposure of Company or any of its Affiliates or
of any Guarantor.

 

o                                         I have knowledge of material adverse
changes to the litigation exposure of Company or any of its Affiliates or of any
Guarantor not previously disclosed in Exhibit D, as more fully described in the
statement of facts attached to this Certificate.

 

E.                                           Financial Covenants. I further
certify that:

 

(Check and complete each of the following)

 

1.                                       Minimum Book Net Worth. Pursuant to
Section 5.2 (a) of the Credit Agreement, as of the Reporting Date, Company’s
Book Net Worth was $[                    ], which o satisfies o does not satisfy
the requirement that such amount be not less than the applicable amount set
forth in the table below (numbers appearing between “< >” are negative) on the
Reporting Date:

 

Test Date

 

Minimum Book Net Worth

 

December 31, 2008

 

$

61,000,000

 

January 31, 2009

 

$

57,000,000

 

February 28, 2009

 

$

52,700,000

 

March 31, 2009

 

$

51,000,000

 

April 30, 2009

 

$

48,150,000

 

May 31, 2009

 

$

45,300,000

 

June 30, 2009

 

$

46,500,000

 

July 31, 2009

 

$

43,900,000

 

August 31, 2009

 

$

41,300,000

 

September 30, 2009

 

$

44,450,000

 

October 31, 2009

 

$

42,100,000

 

November 30, 2009

 

$

39,850,000

 

December 31, 2009

 

$

44,600,000

 

January 31, 2010

 

$

42,250,000

 

February 28, 2010

 

$

40,000,000

 

March 31, 2010

 

$

45,150,000

 

 

2.                                       Minimum Net Income. Pursuant to
Section 5.2 (b) of the Credit Agreement, as of the Reporting Date, Company’s Net
Income was [$              ], which o satisfies o does not satisfy the
requirement that Net Income be not less than the amount set forth in the table
below (numbers appearing between “< >” are negative) on the Reporting Date:

 

Test Date

 

Minimum Net Income

 

December 31, 2008

 

$

<10,800,000

> 

March 31, 2009

 

$

<11,000,000

> 

June 30, 2009

 

$

<5,750,000

> 

 

E-2

--------------------------------------------------------------------------------


 

Test Date

 

Minimum Net Income

 

September 30, 2009

 

$

<3,200,000

> 

December 31, 2009

 

$

<1,000,000

> 

March 31, 2010

 

$

<500,000

> 

 

3.                                       Minimum Cash to Unreimbursed Line of
Credit Advances Coverage Ratio. Pursuant to Section 5.2(c) of the Credit
Agreement, as of the Reporting Date, at all times, Company has o has not o been
in compliance with the requirement that the percentage of the unreimbursed Line
of Credit Advances under the Revolving Note plus the L/C Amount plus outstanding
“Advances” under the Ex-Im Credit Agreement to the amount of cash plus Cash
Equivalents of Company in which Wells Fargo has a perfected first priority
security interest be not greater than 80%.

 

4.                                       Capital Expenditures. Pursuant to
Section 5.2 (d) of the Credit Agreement, for the year-to-date period ending on
the Reporting Date, Companies have expended or contracted to expend during the
fiscal year ended                      , 200    , for Capital Expenditures,
$                           in the aggregate, which o satisfies o does not
satisfy the requirement that such expenditures not exceed $7,500,000 in the
aggregate during the fiscal year ended March 31, 2009, $10,000,000 in the
aggregate during the fiscal year ended March 31, 2010, and zero for each
subsequent fiscal year.

 

Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.

 

 

Capstone Turbine Corporation

 

 

 

By:

 

 

 

Its: Chief Financial Officer

 

E-3

--------------------------------------------------------------------------------


 

Exhibit F to Credit and Security Agreement

 

PERMITTED LIENS

 

Creditor

 

Collateral

 

Jurisdiction

 

Filing Date

 

Filing No.

 

 

 

 

 

 

 

 

 

 

 

GE Business Credit Corporation

 

Various equipment

 

Delaware

 

Original Filing Date: 8/13/01
Continuation Filing Date: 2/15/06

 

10826789

 

GE Business Credit Corporation

 

Various equipment

 

Delaware

 

Original Filing Date: 8/13/01
Continuation Filing Date: 2/15/06

 

10826805

 

GE Business Credit Corporation

 

Various equipment

 

Delaware

 

Original Filing Date: 8/13/01
Continuation Filing Date: 2/15/06

 

10826953

 

GE Business Credit Corporation

 

Various equipment

 

Delaware

 

Original Filing Date: 8/13/01
Continuation Filing Date: 2/15/06

 

10826979

 

GE Business Credit Corporation

 

Various equipment

 

Delaware

 

Original Filing Date: 8/13/01
Continuation Filing Date: 2/15/06

 

10827001

 

GE Business Credit Corporation

 

Various equipment

 

Delaware

 

Original Filing Date: 8/13/01
Continuation Filing Date: 2/15/06

 

10827035

 

Crown Credit Company

 

Daewoo Lift Truck, G25P-186, SN: DZ-00140

 

Delaware

 

7/28/03

 

31940421

 

 

F-1

--------------------------------------------------------------------------------


 

Creditor

 

Collateral

 

Jurisdiction

 

Filing Date

 

Filing No.

 

 

 

 

 

 

 

 

 

 

 

General Electric Capital Corporation

 

Various equipment

 

Delaware

 

1/11/06

 

60109413

 

 

INDEBTEDNESS

 

None.



GUARANTIES

 

None.

 

F-2

--------------------------------------------------------------------------------
